 



Exhibit 10.34
 
ORACLE CORPORATION
OZARK HOLDING INC.
and
CITIBANK, N.A., Trustee
INDENTURE
Dated as of January 13, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
       
Definitions
       
 
       
Section 1.01. Certain Terms Defined; Rules of Construction
    1  
 
       
ARTICLE 2
       
Securities
       
 
       
Section 2.01. Forms Generally
    7  
Section 2.02. Form of Trustee’s Certification of Authentication
    7  
Section 2.03. Amount Unlimited; Issuable in Series
    7  
Section 2.04. Authentication and Delivery of Securities
    10  
Section 2.05. Execution of Securities
    11  
Section 2.06. Certificate of Authentication
    12  
Section 2.07. Denomination and Date of Securities; Payments of Interest
    12  
Section 2.08. Registration, Transfer and Exchange
    13  
Section 2.09. Mutilated, Defaced, Destroyed, Lost and Stolen Securities
    14  
Section 2.10. Cancellation of Securities; Destruction Thereof
    15  
Section 2.11. Temporary Securities
    15  
Section 2.12. Authenticating Agent
    16  
Section 2.13. Global Securities
    16  
Section 2.14. CUSIP Numbers
    18  
 
       
ARTICLE 3
       
Covenants of the Issuer
       
 
       
Section 3.01. Payment of Principal and Interest
    19  
Section 3.02. Offices for Payments, etc
    19  
Section 3.03. Paying Agents
    20  
Section 3.04. Certificate of the Issuer
    21  
Section 3.05. Reports by the Issuer
    21  
Section 3.06. Limitation on Liens
    21  
Section 3.07. Limitation on Sale and Lease-Back Transactions
    22  
Section 3.08. Existence
    23  
Section 3.09. Certain Definitions
    23  
 
       
ARTICLE 4
       
Remedies of the Trustee and Holders on Event of Default
       
 
       
Section 4.01. Event of Default; Acceleration of Maturity; Waiver of Default
    26  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.02. Collection of Indebtedness by Trustee; Trustee May Prove Debt
    28  
Section 4.03. Application of Proceeds
    31  
Section 4.04. Suits for Enforcement
    32  
Section 4.05. Restoration of Rights on Abandonment of Proceedings
    32  
Section 4.06. Limitations on Suits by Holder
    32  
Section 4.07. Unconditional Right of Holders to Institute Certain Suits
    33  
Section 4.08. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default
    33  
Section 4.09. Control by Holders
    33  
Section 4.10. Waiver of Past Defaults
    34  
Section 4.11. Trustee to Give Notice of Default, But May Withhold in Certain
Circumstances
    34  
Section 4.12. Right of Court to Require Filing of Undertaking to Pay Costs
    34  
 
       
ARTICLE 5
       
Concerning the Trustee
       
 
       
Section 5.01. Duties and Responsibilities of the Trustee; During Default; Prior
to Default
    35  
Section 5.02. Trustee’s Obligations with Respect to the Covenants
    35  
Section 5.03. Moneys Held by Trustee
    35  
Section 5.04. Reports by the Trustee to Holders
    36  
Section 5.05. Certain Rights of the Trustee
    36  
Section 5.06. Trustee and Agents May Hold Securities; Collections, etc
    37  
Section 5.07. Compensation and Indemnification of Trustee and Its Prior Claim
    38  
Section 5.08. Right of Trustee to Rely on Officers’ Certificate, etc
    38  
Section 5.09. Disqualification; Conflicting Interests
    39  
Section 5.10. Persons Eligible for Appointment as Trustee
    39  
Section 5.11. Resignation and Removal; Appointment of Successor Trustee
    39  
Section 5.12. Acceptance of Appointment by Successor
    40  
Section 5.13. Merger, Conversion, Consolidation or Succession to Business of
Trustee
    41  
Section 5.14. Preferential Collection of Claims Against the Issuer
    42  
Section 5.15. Indentures Not Creating Potential Conflicting Interests for the
Trustee
    42  
Section 5.16. Trustee’s Disclaimer
    42  
 
       
ARTICLE 6
       
Concerning the Holders
       
 
       
Section 6.01. Evidence of Action Taken by Holders
    42  
Section 6.02. Proof of Execution of Instruments and of Holding of Securities;
Record Date
    43  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.03. Holders to Be Treated as Owners
    43  
Section 6.04. Securities Owned by Issuer Deemed Not Outstanding
    43  
Section 6.05. Right of Revocation of Action Taken
    44  
ARTICLE 7
       
Amendments, Supplements and Waivers
       
 
       
Section 7.01. Supplemental Indentures without Consent of Holders
    44  
Section 7.02. Supplemental Indentures with Consent of Holders
    45  
Section 7.03. Execution of Amendments or Supplemental Indentures or Waivers
    46  
Section 7.04. Effect of Amendment, Supplemental Indenture or Waiver
    47  
Section 7.05. Effect of Consent
    47  
Section 7.06. Notation on Securities in Respect of Amendments, Supplemental
Indentures or Waivers
    47  
Section 7.07. Conformity with the Trust Indenture Act
    47  
 
       
ARTICLE 8
       
Consolidation, Merger, Sale or Conveyance
       
 
       
Section 8.01. Consolidation, Merger or Sale of Assets by the Issuer
    48  
Section 8.02. Successor Corporation Substituted
    48  
Section 8.03. Discharge Event
    49  
Section 8.04. Opinion of Counsel to Trustee
    49  
 
       
ARTICLE 9
       
Defeasance and Discharge; Unclaimed Moneys
       
 
       
Section 9.01. Satisfaction and Discharge of Indenture
    49  
Section 9.02. Legal Defeasance
    50  
Section 9.03. Covenant Defeasance
    52  
Section 9.04. Application by Trustee of Funds Deposited for Payment of
Securities
    52  
Section 9.05. Repayment of Moneys Held by Paying Agent
    52  
Section 9.06. Return of Moneys Held by Trustee and Paying Agent Unclaimed for
Two Years
    52  
 
       
ARTICLE 10
       
Miscellaneous Provisions
       
 
       
Section 10.01. Incorporators, Stockholders, Employees, Officers and Directors of
Issuer Exempt from Individual Liability
    53  
Section 10.02. Provisions of Indenture for the Sole Benefit of Parties and
Holders
    53  
Section 10.03. Successors and Assigns of Issuer Bound by Indenture
    53  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.04. Notices and Demands on Issuer, Trustee and Holders
    53  
Section 10.05. Officers’ Certificates and Opinions of Counsel; Statements to Be
Contained Therein
    54  
Section 10.06. Payments Due on Saturdays, Sundays and Holidays
    55  
Section 10.07. Trust Indenture Act of 1939
    55  
Section 10.08. New York Law to Govern
    55  
Section 10.09. Counterparts
    56  
Section 10.10. Effect of Headings
    56  
Section 10.11. Separability
    56  
 
       
ARTICLE 11
       
Redemption of Securities and Sinking Fund Provisions
       
 
       
Section 11.01. Applicability of Article
    56  
Section 11.02. Notice of Redemption; Partial Redemptions
    56  
Section 11.03. Payment of Securities Called for Redemption
    57  
Section 11.04. Exclusion of Certain Securities from Eligibility for Selection
for Redemption
    58  
Section 11.05. Mandatory and Optional Sinking Funds
    58  

iv



--------------------------------------------------------------------------------



 



     THIS INDENTURE, dated as of January 13, 2006 among ORACLE CORPORATION (the
“Company”), OZARK HOLDING INC., a wholly owned subsidiary of the Company (the
“Co-Issuer”), and CITIBANK, N.A. (the “Trustee”),
W I T N E S S E T H:
     WHEREAS, for its lawful corporate purposes, each of the Company and the
Co-Issuer has duly authorized the execution and delivery of the Indenture to
provide for the issuance of unsecured debt securities in one or more series (the
“Securities”) up to such principal amount or amounts as may from time to time be
authorized in accordance with the terms of the Indenture and to provide, among
other things, for the authentication, delivery and administration thereof;
     WHEREAS, all things necessary to make the Indenture a valid indenture and
agreement according to its terms have been done;
     WHEREAS, the Indenture is subject to, and will be governed by, the
provisions of the Trust Indenture Act of 1939 (the “Trust Indenture Act”) that
are required to be a part of and govern indentures qualified under the Trust
Indenture Act; and
     WHEREAS, in connection, with the Company’s pending acquisition of Siebel
Systems, Inc., the Company plans to cause a wholly owned subsidiary of the
Co-Issuer to be merged with and into the Company, with the Company surviving as
a wholly owned subsidiary of the Co-Issuer.
     NOW, THEREFORE, in consideration of the premises and the purchases of the
Securities by the holders thereof, the Company, the Co-Issuer and the Trustee
mutually covenant and agree for the equal and proportionate benefit of the
respective holders from time to time of the Securities as follows:
ARTICLE 1
Definitions
     Section 1.01. Certain Terms Defined; Rules of Construction. The following
terms (except as otherwise expressly provided or unless the context otherwise
clearly requires) for all purposes of the Indenture and of any indenture
supplemental hereto shall have the respective meanings specified in this
Section. All other terms used in the Indenture that are defined in the Trust
Indenture Act, or the definitions of which are referred to in the Trust
Indenture Act, including terms defined therein by reference to the Securities
Act (except as herein otherwise expressly provided or unless the context
otherwise clearly requires), shall have the meanings assigned to such terms in
the Trust Indenture Act and in the Securities Act as in force at the date of the
Indenture. All accounting terms used herein and not expressly defined shall have
the meanings assigned to such terms in accordance with generally accepted
accounting principles, and the term

 



--------------------------------------------------------------------------------



 



“generally accepted accounting principles” means such accounting principles as
are generally accepted at the time of any computation. The words “herein”,
“hereof” and “hereunder” and other words of similar import refer to the
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular. Except as
otherwise expressly provided or unless the context otherwise clearly requires,
references to agreements or instruments, or to statutes or regulations, are to
such agreements or instruments, or statutes or regulations, as amended from time
to time (or to successor statutes and regulations).
     “Agent Member” means a member of, or a participant in, the Depositary.
     “Aggregate Debt” has the meaning assigned to such term in Section 3.09.
     “Attributable Liens” has the meaning assigned to such term in Section 3.09.
     “Authenticating Agent” means an authenticating agent with respect to any of
the series of Securities appointed with respect to all or any series of the
Securities by the Trustee pursuant to Section 2.12.
     “Bankruptcy Law” means Title 11 of the United States Code or any similar
Federal or State law for the relief of debtors.
     “Board of Directors” means either the Board of Directors of the Issuer or
any committee of such Board duly authorized to act hereunder.
     “Business Day” means, with respect to any Security, a day that in the
Borough of Manhattan, City of New York is not a day on which banking
institutions are authorized by law or regulation to close.
     “Capital Lease” has the meaning assigned to such term in Section 3.09.
     “Co-Issuer” means Ozark Holding Inc. or any successor obligor under the
Indenture and the Securities pursuant to Article 8.
     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or if at any time after the
execution and delivery of the Indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties on such date.
     “Company” means Oracle Corporation or any successor obligor under the
Indenture and the Securities pursuant to Article 8.
     “company” means a corporation or a limited liability company.

2



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” has the meaning assigned to such term in
Section 3.09.
     “Consolidated Subsidiary” has the meaning assigned to such term in
Section 3.09.
     “Corporate Trust Office” means the office of the Trustee (i) for bond
transfer purposes and for purposes of presentment and surrender of the
Securities for the final distributions thereon is 111 Wall Street, 15th Floor,
New York, New York 10005, Attention: Window and (ii) for all other purposes is
388 Greenwich Street, 14th Floor, New York, New York 10013, Attention: Agency
and Trust, Oracle Corporation Fixed and Floating Rate Notes.
     “Depositary” means, with respect to Securities of any series, for which the
Issuer shall determine that such Securities will be issued as a Global Security,
the Depository Trust Company, New York, New York, another clearing agency, or
any successor registered as a clearing agency under the Exchange Act, or other
applicable statute or regulation, which, in each case, shall be designated by
the Issuer pursuant to either Section 2.01 or 2.13.
     “Discharge Event” means either (a) the consummation of the Reorganization
or (b) a determination by an authorized officer of the Company not to complete
the Reorganization.
     “Event of Default” has the meaning assigned to such term in Section 4.01.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “GAAP” has the meaning assigned to such term in Section 3.09.
     “Global Security” means, with respect to any series of Securities, a
Security executed by the Issuer and delivered by the Trustee to the Depositary
or pursuant to a safekeeping agreement with the Depositary, all in accordance
with the Indenture, which shall be registered in global form without interest
coupons in the name of the Depositary or its nominee.
     “Governmental Obligations” means securities that are (i) direct obligations
of the United States of America for the payment of which its full faith and
credit is pledged or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America that, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act) as custodian with respect to any such Governmental
Obligation or a specific payment of principal of or interest on any such
Governmental Obligation held by

3



--------------------------------------------------------------------------------



 



such custodian for the account of the holder of such depositary receipt;
provided however, that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depositary receipt from any amount received by the custodian in respect of the
Governmental Obligation or the specific payment of principal of or interest on
the Governmental Obligation evidenced by such depositary receipt.
     “Hedging Obligations” has the meaning assigned to such term in
Section 3.09.
     “Holder” means the registered holder of any Security.
     “Indebtedness” has the meaning assigned to such term in Section 3.09.
     “Indenture” means this instrument as originally executed and delivered or,
if amended or supplemented as herein provided, as so amended or supplemented or
both, and shall include the forms and terms of particular series of Securities
established as contemplated hereunder.
     “Interest Payment Date”, when used with respect to any installment of
interest on a Security of a particular series, means the date specified in such
Security or in a Resolution of the Board of Directors or in an indenture
supplemental hereto with respect to such series as the fixed date on which an
installment of interest with respect to Securities of that series is due and
payable.
     “Issue Date” means the date on which the Securities are originally issued.
     “Issuer” means, unless otherwise explicitly provided herein, each of the
Company and the Co-Issuer until the consummation of the Discharge Event, from
which time the “Issuer” shall mean solely the Remaining Obligor.
     “Issuer Order” has the meaning assigned to such term in Section 2.04.
     “Lien” has the meaning assigned to such term in Section 3.09.
     “Merger Sub” has the meaning assigned to such term in Section 8.03.
     “Notice of Default” has the meaning assigned to such term in
Section 4.01(d).
     “Officers’ Certificate” means a certificate signed in the name of the
Issuer by any two of the following officers: the chairman of the Board of
Directors, the chief executive officer, the chief financial officer, any
president, any executive vice president, the treasurer or the secretary of the
Issuer.
     “Opinion of Counsel” means an opinion in writing signed by legal counsel
who may be an employee of or counsel to the Issuer.

4



--------------------------------------------------------------------------------



 



     “Original Issue Discount Security” means any Security that provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the maturity thereof pursuant to Section 4.01.
     “Outstanding”, when used with reference to Securities, shall, subject to
the provisions of Section 6.04, mean, as of any particular time, all Securities
authenticated and delivered by the Trustee under the Indenture, except:
     (a) Securities cancelled by the Trustee or accepted by the Trustee for
cancellation;
     (b) Securities, or portions thereof, for the payment or redemption of which
moneys in the necessary amount to pay all amounts then due shall have been
deposited in trust with the Trustee or with any paying agent (other than the
Issuer) or shall have been set aside, segregated and held in trust by the Issuer
for the holders of such Securities (if the Issuer shall act as its own paying
agent), provided that if such Securities, or portions thereof, are to be
redeemed prior to the maturity thereof, notice of such redemption shall have
been given as herein provided, or provision satisfactory to the Trustee shall
have been made for giving such notice; and
     (c) Securities in substitution for which other Securities shall have been
authenticated and delivered, or which shall have been paid, pursuant to the
terms of Section 2.09 unless and until the Trustee and the Issuer receive proof
satisfactory to them that the substituted Security is held by a bona fide
purchaser.
     In determining whether the holders of the requisite principal amount of
Outstanding Securities of any or all series have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding for such purposes shall be the amount of the principal thereof that
would be due and payable as of the date of such determination upon a declaration
of acceleration of the maturity thereof pursuant to Section 4.01.
     “Permitted Liens” has the meaning assigned to such term in Section 3.09.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or any other entity, including any government or
any agency or political subdivision thereof.
     “principal” whenever used with reference to the Securities or any Security
or any portion thereof, shall be deemed to include “and premium, if any”.
     “Property” has the meaning assigned to such term in Section 3.09.

5



--------------------------------------------------------------------------------



 



     “Reorganization” has the meaning assigned to it in Section 8.03.
     “Register” has the meaning assigned to it in Section 2.08.
     “Registrar” means a Person engaged to maintain the Register.
     “Remaining Obligor” means the sole obligor under the Indenture and the
Securities following a Discharge Event. If the Reorganization occurs, the
Co-Issuer will be the Remaining Obligor; if the Reorganization does not Occur,
the Company will be the Remaining Obligor.
     “Resolution of the Board of Directors” means a copy of the resolution
certified by the secretary or an assistant secretary of the Issuer to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification.
     “Responsible Officer” when used with respect to the Trustee means any
officer of the Trustee within the Corporate Trust Office of the Trustee with
direct responsibility for the administration of the Indenture and also, with
respect to a particular matter, any other officer of the Trustee to whom such
matter is referred because of such officer’s knowledge and familiarity with the
particular subject.
     “Securities Act” means the Securities Act of 1933.
     “Security” or “Securities” has the meaning stated in the first recital of
the Indenture, or, as the case may be, Securities that have been authenticated
and delivered under the Indenture.
     “Senior Officer” has the meaning assigned to such term in Section 3.09.
     “Stockholders’ Equity” has the meaning assigned to such term in
Section 3.09.
     “Subsidiary” has the meaning assigned to such term in Section 3.09.
     “Surviving Entity” has the meaning assigned to it in Section 8.01.
     “Trustee” means the Person identified as “Trustee” in the first paragraph
hereof and any successor trustee under the Indenture pursuant to Article 5.
     “Trust Indenture Act” means the Trust Indenture Act of 1939.
     “vice president” when used with respect to the Issuer, means any vice
president, whether or not designated by a number or a word or words added before
or after the title of “vice president”.

6



--------------------------------------------------------------------------------



 



     “Yield to Maturity” means the yield to maturity on a series of securities,
calculated at the time of issuance of such series, or, if applicable, at the
most recent redetermination of interest on such series, and calculated in
accordance with accepted financial practice.
ARTICLE 2
Securities
     Section 2.01. Forms Generally. The Securities of each series shall be
substantially in such form (not inconsistent with the Indenture) as shall be
established by or pursuant to a Resolution of the Board of Directors and set
forth in an Officers’ Certificate, or in one or more indentures supplemental
hereto, in each case with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by the Indenture and may have
imprinted or otherwise reproduced thereon such legends, notations or
endorsements as may be required to comply with any law or with any rules or
regulations pursuant thereto, or with any rules of any securities exchange or to
conform to general usage, all as may be determined by the officers executing
such Securities, as evidenced by their execution of the Securities.
     The definitive Securities shall be printed, lithographed or engraved on
steel engraved borders or may be produced in any other manner, all as determined
by the officers executing such Securities, as evidenced by their execution of
such Securities.
     Section 2.02. Form of Trustee’s Certification of Authentication. The
Trustee’s certificate of authentication on all Securities shall be in
substantially the following form:
     This is one of the Securities of the series designated herein and referred
to in the within-mentioned Indenture.

                  CITIBANK, N.A.,  
 
      as Trustee    
 
           
 
  by:        
 
           
 
      Authorized Officer    

     Section 2.03. Amount Unlimited; Issuable in Series. Subject to compliance
with the representations, warranties and covenants set forth herein, in the
Officers’ Certificate, in any indenture supplemental hereto and in any amendment
hereto or thereto, the aggregate principal amount of Securities which may be
authenticated and delivered under the Indenture is unlimited.

7



--------------------------------------------------------------------------------



 



     The Securities may be issued in one or more series. There shall be
established in or pursuant to a Resolution of the Board of Directors and set
forth in an Officers’ Certificate, or established in one or more indentures
supplemental hereto, prior to the issuance of Securities of any series:
     (a) the title of the Securities of the series (which shall distinguish the
Securities of the series from all other Securities);
     (b) any limit upon the aggregate principal amount of the Securities of the
series that may be authenticated and delivered under the Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the series pursuant to
Section 2.08, 2.09, 2.11 or 11.03);
     (c) the date or dates on which the principal of the Securities of the
series is payable;
     (d) the rate or rates at which the Securities of the series shall bear
interest, if any, or the method by which such rate shall be determined, the date
or dates from which such interest shall accrue, the Interest Payment Dates on
which such interest shall be payable and the record dates for the determination
of Holders to whom interest is payable on such Interest Payment Dates;
     (e) the right, if any, to extend the interest payment periods and the
duration of such extension;
     (f) the place or places where the principal of and any interest on
Securities of the series shall be payable (if other than as provided in
Section 3.02);
     (g) the price or prices at which, the period or periods within which and
the terms and conditions upon which Securities of the series may be redeemed, in
whole or in part, at the option of the Issuer, pursuant to any sinking fund or
otherwise;
     (h) the obligation, if any, of the Issuer to redeem, purchase or repay
Securities of the series pursuant to any sinking fund or otherwise or at the
option of a Holder thereof and the price or prices at which and the period or
periods within which and the terms and conditions upon which Securities of the
series shall be redeemed, purchased or repaid, in whole or in part, pursuant to
such obligation;
     (i) if other than denominations of $1,000 and any multiple thereof, the
denominations in which Securities of the series shall be issuable;

8



--------------------------------------------------------------------------------



 



     (j) the percentage of the principal amount at which the Securities will be
issued, and, if other than the principal amount thereof, the portion of the
principal amount of Securities of the series which shall be payable upon
declaration of acceleration of the maturity thereof pursuant to Section 4.01 or
provable in bankruptcy pursuant to Section 4.02;
     (k) whether the Securities are issuable under Rule 144A or Regulation S
and, in such case, any provisions unique to such form of issuance including any
transfer restrictions or exchange and registration rights;
     (l) any and all other terms of the series (which terms shall not be
inconsistent with the provisions of the Indenture) including any terms which may
be required by or advisable under U.S. law or regulations or advisable in
connection with the marketing of Securities in that series;
     (m) whether the Securities are issuable as a Global Security and, in such
case, the identity for the Depositary for such series;
     (n) any deletion from, modification of or addition to the Events of Default
or covenants provided for with respect to the Securities of the series;
     (o) any provisions granting special rights to holders when a specified
event occurs;
     (p) whether and under what circumstances the Issuer will pay additional
amounts on the Securities of the series held by a person who is not a U.S.
person in respect of any tax, assessment or governmental charge withheld or
deducted and, if so, whether the Issuer will have the option to redeem the
Securities of the series rather than pay such additional amounts;
     (q) any special tax implications of the notes, including provisions for
Original Issue Discount Securities;
     (r) any trustees, authenticating or paying agents, transfer agents or
registrars or any other agents with respect to the Securities of such series;
     (s) any guarantor or co-issuer of the Securities of the series;
     (t) any special interest premium or other premium;
     (u) whether the Securities are convertible or exchangeable into common
stock or other equity securities of the Issuer or a combination thereof and the
terms and conditions upon which such conversion or exchange shall be effected;
and

9



--------------------------------------------------------------------------------



 



     (v) the currency in which payments shall be made, if other than U.S.
dollars.
     All Securities of any one series shall be substantially identical except as
to denomination and except as may otherwise be provided in or pursuant to such
Resolution of the Board of Directors and set forth in an Officers’ Certificate,
or in any indenture supplemental hereto. All Securities of any one series need
not be issued at the same time, and unless otherwise provided, a series may be
reopened for issuance of additional Securities of such series. Additional
Securities of such series will be consolidated with, and form a single series
with, Securities then Outstanding of such series.
     Any additional Securities shall be established in or pursuant to a
Resolution of the Board of Directors and set forth in an Officers’ Certificate,
or established in one or more indentures supplemental hereto, prior to the
issuance of Securities of any series the following information:
     (i) the aggregate principal amount of such additional Securities to be
authenticated and delivered pursuant to the Indenture;
     (ii) the issue price, the issue date and the CUSIP number of such
additional Securities provided, however, that no additional Securities may be
issued at a price that would cause such Securities to have “original issue
discount” within the meaning of Section 1273 of the Internal Revenue Code; and
     (iii) whether such additional Securities shall be transfer restricted
Securities or have any registration or exchange rights.
     Section 2.04. Authentication and Delivery of Securities. At any time and
from time to time after the execution and delivery of the Indenture, the Issuer
may deliver Securities of any series executed by the Issuer to the Trustee for
authentication, together with a written order of the Issuer, signed in the name
of the Issuer by any two of the following officers: the chairman of the Board of
Directors, the chief executive officer, the chief financial officer, any
president, any executive vice president, the treasurer or the secretary of the
Issuer (an “Issuer Order”). The Trustee, in accordance with such written order,
shall authenticate and deliver such Securities.
     In authenticating such Securities and accepting the additional
responsibilities under the Indenture in relation to such Securities, the Trustee
shall be entitled to receive and (subject to Section 5.01) shall be fully
protected in relying upon:
     (a) a certified copy of any resolution or resolutions of the Board of
Directors authorizing the action taken pursuant to the resolution or resolutions
delivered under clause 2.04(b) below;

10



--------------------------------------------------------------------------------



 



     (b) a copy of any resolution or resolutions of the Board of Directors
relating to such series, in each case certified by the secretary or an assistant
secretary of the Issuer;
     (c) an executed supplemental indenture, if any;
     (d) in lieu of a supplemental indenture, an Officers’ Certificate setting
forth the form and terms of the Securities as required pursuant to Section 2.01
and 2.03, respectively, and prepared in accordance with Section 10.05;
     (e) an Opinion of Counsel, prepared in accordance with Section 10.05, to
the effect that
     (i) that the form or forms and terms of such Securities have been
established by or pursuant to a Resolution of the Board of Directors and set
forth in an Officers’ Certificate, or by a supplemental indenture as permitted
by Section 2.01 and 2.03 in conformity with the provisions of the Indenture; and
     (ii) that such Securities, when authenticated and delivered by the Trustee
and issued by the Issuer in the manner and subject to any conditions specified
in such Opinion of Counsel, will constitute valid and binding obligations of the
Issuer entitled to the benefits of the Indenture, and enforceable against the
Issuer in accordance with their terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws now or hereafter in effect relating to
creditor’s rights generally, and general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).
     The Trustee shall have the right to decline to authenticate and deliver any
Securities under this section if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken by the Issuer or if the
Trustee in good faith by its board of directors or board of trustees, executive
committee, or a trust committee of directors or trustees or Responsible Officers
shall determine that such action would expose the Trustee to personal liability.
     Section 2.05. Execution of Securities. The Securities shall be signed in
the name of the Issuer by any two of the following officers: the chairman of the
Board of Directors, the chief executive officer, the chief financial officer,
any president, any executive vice president, the treasurer or the secretary of
the Issuer. Such signatures may be the manual or facsimile signatures of the
present or any future such officers. Typographical and other minor errors or
defects in any such signature shall not affect the validity or

11



--------------------------------------------------------------------------------



 



enforceability of any Security that has been duly authenticated and delivered by
the Trustee.
     In case any officer of the Issuer who shall have signed any of the
Securities shall cease to be such officer before the Security so signed shall be
authenticated and delivered by the Trustee or disposed of by the Issuer, such
Security nevertheless may be authenticated and delivered or disposed of as
though the person who signed such Security had not ceased to be such officer of
the Issuer; and any Security may be signed on behalf of the Issuer by such
persons as, at the actual date of the execution of such Security, shall be the
proper officers of the Issuer, although at the date of the execution and
delivery of the Indenture any such person was not such an officer.
     Section 2.06. Certificate of Authentication. Only such Securities as shall
bear thereon a certificate of authentication substantially in the form recited
herein, executed by the Trustee by the manual signature of one of its authorized
officers, shall be entitled to the benefits of the Indenture or be valid or
obligatory for any purpose. Such certificate by the Trustee upon any Security
executed by the Issuer shall be conclusive evidence that the Security so
authenticated has been duly authenticated and delivered hereunder and that the
holder is entitled to the benefits of the Indenture.
     Section 2.07. Denomination and Date of Securities; Payments of Interest.
The Securities shall be issuable as registered securities without coupons and in
denominations as shall be specified as contemplated by Section 2.03. In the
absence of any such specification with respect to the Securities of any series,
the Securities of such series shall be issuable in denominations of $1,000 and
any multiple thereof. The Securities shall be numbered, lettered, or otherwise
distinguished in such manner or in accordance with such plan as the officers of
the Issuer executing the same may determine with the approval of the Trustee as
evidenced by the execution and authentication thereof.
     The principal of and the interest on the Securities of any series, shall be
payable in the coin or currency of the United States of America that at the time
is legal tender for public and private debt, at the office or agency of the
Issuer maintained for that purpose.
     Each Security shall be dated the date of its authentication, shall bear
interest, if any, from the date and shall be payable on the dates, in each case,
established as contemplated by Section 2.03.
     The person in whose name any Security of any series is registered at the
close of business on any record date applicable to a particular series with
respect to any interest payment date for such series shall be entitled to
receive the interest, if any, payable on such interest payment date
notwithstanding any transfer or exchange of such Security subsequent to the
record date and prior to such interest payment date, except if and to the extent
the Issuer shall default in the payment of the interest due on such interest
payment date for such series, in which case such defaulted interest shall be
paid to the persons in

12



--------------------------------------------------------------------------------



 



whose names Outstanding Securities for such series are registered at the close
of business on a subsequent record date (which shall be not less than five
Business Days prior to the date of payment of such defaulted interest)
established by notice given by mail by or on behalf of the Issuer to the Holders
not less than 15 days preceding such subsequent record date. The term “record
date” as used with respect to any interest payment date (except a date for
payment of defaulted interest) shall mean the date specified as such in the
terms of the Securities of any particular series, or, if no such date is so
specified, if such interest payment date is the first day of a calendar month,
the fifteenth day of the next preceding calendar month or, if such interest
payment date is the fifteenth day of a calendar month, the first day of such
calendar month, whether or not such record date is a Business Day.
     Section 2.08. Registration, Transfer and Exchange. The Issuer may appoint
one or more Registrars. The Issuer initially appoints the Trustee as Registrar.
The Issuer will keep or cause to be kept at each office or agency to be
maintained for the purpose as provided in Section 3.02 a register or registers
(the “Register”) in which, subject to such reasonable regulations as it may
prescribe, it will register, and will register the transfer of, Securities as in
this Article provided. The Register shall be in written form in the English
language or in any other form capable of being converted into such form within a
reasonable time. At all reasonable times the Register shall be open for
inspection by the Trustee.
     Upon due presentation for registration of transfer of any Security of any
series at any such office or agency to be maintained for the purpose as provided
in Section 3.02, the Issuer shall execute and the Trustee shall authenticate and
deliver in the name of the transferee or transferees a new Security or
Securities of the same series in authorized denominations for a like aggregate
principal amount.
     Any Security or Securities of any series may be exchanged for a Security or
Securities of the same series in other authorized denominations, in an equal
aggregate principal amount. Securities of any series to be exchanged shall be
surrendered at any office or agency to be maintained by the Issuer for the
purpose as provided in Section 3.02, and the Issuer shall execute and the
Trustee shall authenticate and deliver in exchange therefor the Security or
Securities of the same series which the Holder making the exchange shall be
entitled to receive, bearing numbers not contemporaneously Outstanding.
     All Securities presented for registration of transfer, exchange, redemption
or payment shall (if so required by the Issuer or the Trustee) be duly endorsed
by, or be accompanied by a written instrument or instruments of transfer in form
satisfactory to the Issuer and the Trustee duly executed by, the holder or his
attorney duly authorized in writing, together with signature guarantees for such
holder or attorney.
     The Issuer or the Trustee may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
exchange

13



--------------------------------------------------------------------------------



 



or registration of transfer of Securities. No service charge shall be made for
any such transaction.
     Neither the Issuer nor the Trustee shall be required to exchange or
register a transfer of (a) any Securities of any series for a period of 15 days
preceding the first mailing of notice of redemption of Securities of such series
to be redeemed, or (b) any Securities selected, called or being called for
redemption except, in the case of any Security where public notice has been
given that such Security is to be redeemed in part, the portion thereof not so
to be redeemed.
     In addition to the transfer requirements provided in this Section 2.08, any
Security or Securities will be subject to such further transfer restrictions as
may be contained in an Officers’ Certificate or indenture supplemental hereto
applicable to such series of Securities.
     All Securities issued upon any transfer or exchange of Securities shall be
valid obligations of the Issuer, evidencing the same debt, and entitled to the
same benefits under the Indenture, as the Securities surrendered upon such
transfer or exchange.
     Section 2.09. Mutilated, Defaced, Destroyed, Lost and Stolen Securities. In
case any temporary or definitive Security shall become mutilated, defaced or be
destroyed, lost or stolen, the Issuer in its discretion may execute, and upon
the receipt of an Issuer Order, the Trustee shall authenticate and deliver, a
new Security of the same series, bearing a number not contemporaneously
Outstanding, in exchange and substitution for the mutilated or defaced Security,
or in lieu of and substitution for the Security so destroyed, lost or stolen. In
every case the applicant for a substitute Security shall furnish to the Issuer
and to the Trustee and any agent of the Issuer or the Trustee such security or
indemnity as may be required by them to indemnify and defend and to save each of
them harmless and, in every case of destruction, loss or theft, evidence to
their satisfaction of the destruction, loss or theft of such Security and of the
ownership thereof.
     Upon the issuance of any substitute Security, the Issuer or the Trustee may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith. In case any Security
which has matured or is about to mature or has been called for redemption in
full shall become mutilated or defaced or be destroyed, lost or stolen, the
Issuer may instead of issuing a substitute Security, pay or authorize the
payment of the same (without surrender thereof except in the case of a mutilated
or defaced Security), if the applicant for such payment shall furnish to the
Issuer and to the Trustee and any agent of the Issuer or the Trustee such
security or indemnity as any of them may require to save each of them harmless,
and, in every case of destruction, loss or theft, the applicant shall also
furnish to the Issuer and the Trustee and any agent of the Issuer or the Trustee
evidence to their satisfaction of the destruction, loss or theft of such
Security and of the ownership thereof. In case the mutilated, deleted,

14



--------------------------------------------------------------------------------



 



destroyed, or lost or stolen Security has become or is about to become due and
payable, the Issuer in its discretion may pay the Security instead of issuing a
substitute Security.
     Every substitute Security of any series issued pursuant to the provisions
of this section by virtue of the fact that any such Security is destroyed, lost
or stolen shall constitute an additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Security shall be at any time
enforceable by anyone and shall be entitled to all the benefits of (but shall be
subject to all the limitations of rights set forth in) the Indenture equally and
proportionately with any and all other Securities of such series duly
authenticated and delivered hereunder. All Securities shall be held and owned
upon the express condition that, to the extent permitted by law, the foregoing
provisions are exclusive with respect to the replacement or payment of
mutilated, defaced or destroyed, lost or stolen Securities and shall preclude
any and all other rights or remedies notwithstanding any law or statute existing
or hereafter enacted to the contrary with respect to the replacement or payment
of negotiable instruments or other securities without their surrender.
     Section 2.10. Cancellation of Securities; Destruction Thereof. All
Securities surrendered for payment, redemption, registration of transfer or
exchange, or for credit against any payment in respect of a sinking or analogous
fund, if surrendered to the Issuer or any agent of the Issuer or the Trustee,
shall be delivered to the Trustee for cancellation or, if surrendered to the
Trustee, shall be cancelled by it; and no Securities shall be issued in lieu
thereof except as expressly permitted by any of the provisions of the Indenture.
On written request of the Issuer at the time of such surrender, the Trustee
shall deliver to the Issuer the Securities cancelled by the Trustee. In the
absence of such request, the Trustee shall destroy cancelled Securities held by
it and deliver a certificate of destruction to the Issuer. If the Issuer shall
acquire any of the Securities, such acquisition shall not operate as a
redemption or satisfaction of the indebtedness represented by such Securities
unless and until the same are delivered to the Trustee for cancellation.
     Section 2.11. Temporary Securities. Pending the preparation of definitive
Securities for any series, the Issuer may execute and the Trustee shall, upon
receipt of an Issuer Order, authenticate and deliver temporary Securities for
such series (printed, lithographed, typewritten or otherwise reproduced, in each
case in form satisfactory to the Trustee). Temporary Securities of any series
shall be issuable as registered Securities without coupons, of any authorized
denomination, and substantially in the form of the definitive Securities of such
series but with such omissions, insertions and variations as may be appropriate
for temporary Securities, all as may be determined by the Issuer with the
concurrence of the Trustee. Temporary Securities may contain such reference to
any provisions of the Indenture as may be appropriate. Every temporary Security
shall be executed by the Issuer and be authenticated by the Trustee upon the
same conditions and in substantially the same manner, and with like effect, as
the definitive Securities. Without unreasonable delay the Issuer shall execute
and shall furnish definitive Securities of such series and thereupon temporary
Securities of such series may be surrendered in

15



--------------------------------------------------------------------------------



 



exchange therefor without charge at each office or agency to be maintained by
the Issuer for that purpose pursuant to Section 3.02, and the Trustee shall,
upon receipt of an Issuer Order, authenticate and deliver in exchange for such
temporary Securities of such series a like aggregate principal amount of
definitive Securities of the same series of authorized denominations. Until so
exchanged, the temporary Securities of any series shall be entitled to the same
benefits under the Indenture as definitive Securities of such series.
     Section 2.12. Authenticating Agent. So long as any of the Securities of any
series remain Outstanding there may be an Authenticating Agent for any or all
such series of Securities which the Trustee shall have the right to appoint.
Said Authenticating Agent shall be authorized to act on behalf of the Trustee to
authenticate Securities of such series issued upon exchange, transfer or partial
redemption thereof, and Securities so authenticated shall be entitled to the
benefits of the Indenture and shall be valid and binding for all purposes as if
authenticated by the Trustee hereunder. All references in the Indenture to the
authentication of Securities by the Trustee shall be deemed to include
authentication by an Authenticating Agent for such series. Each Authenticating
Agent shall be acceptable to the Issuer and shall be a corporation that has a
combined capital and surplus, as most recently reported or determined by it,
sufficient under the laws of any jurisdiction under which it is organized or in
which it is doing business to conduct a trust business, and that is otherwise
authorized under such laws to conduct such business and is subject to
supervision or examination by Federal or State authorities. If at any time any
Authenticating Agent shall cease to be eligible in accordance with these
provisions, it shall resign immediately. Any Authenticating Agent may at any
time resign by giving written notice of resignation to the Trustee and to the
Issuer. The Trustee may at any time (and upon written request by the Issuer
shall) terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent and to the Issuer. Upon resignation,
termination or cessation of eligibility of any Authenticating Agent, the Trustee
may appoint an eligible successor Authenticating Agent acceptable to the Issuer.
Any successor Authenticating Agent, upon acceptance of its appointment
hereunder, shall become vested with all the rights, powers and duties of its
predecessor hereunder as if originally named as an Authenticating Agent pursuant
hereto.
     Section 2.13. Global Securities. If the Issuer shall establish pursuant to
Section 2.01 that the Securities of a particular series are to be issued as a
Global Security, then the Issuer shall execute and the Trustee shall, in
accordance with Section 2.04, authenticate and deliver, a Global Security that
shall (i) represent, and be issued in a denomination or aggregate denominations
equal to the aggregate principal amount of all the Securities to be represented
by a Global Security, (ii) be registered in the name of the Depositary or its
nominee, (iii) be delivered by the Trustee to the Depositary or pursuant to the
Depositary’s instruction and (iv) bear a legend substantially to the following
effect: “Except as otherwise provided in Section 2.13 of the Indenture, this
Security may be transferred, in whole but not in part, only to another nominee
of the Depositary or to a successor Depositary or to a nominee of such successor
Depositary.”

16



--------------------------------------------------------------------------------



 



     Notwithstanding the provisions of Section 2.08, the Global Security of a
series may be transferred, in whole but not in part and in the manner provided
in Section 2.08, only to another nominee of the Depositary for such series, or
to a successor Depositary for such series selected or approved by the Issuer or
to a nominee of such successor Depositary.
     Ownership of beneficial interests in a registered global security will be
limited to Agent Members that have accounts with the Depositary or persons that
may hold interests through Agent Members. Upon the issuance of a registered
Global Security, the Depositary will credit, on its book-entry registration and
transfer system, the Agent Members accounts with the respective principal or
face amounts of the securities beneficially owned by the participants. Any
dealers, underwriters or agents participating in the distribution of the
Securities will designate the accounts to be credited. Ownership of beneficial
interests in a Global Security will be shown on, and the transfer of ownership
interests will be effected only through, records maintained by the Depositary,
with respect to interests of Agent Members, and on the records of Agent Members,
with respect to interests of persons holding through Agent Members.
     So long as the Depositary, or its nominee, is the registered owner of a
registered Global Security, that Depositary or its nominee, as the case may be,
will be considered the sole owner or Holder of the Securities represented by the
Global Security for all purposes under the Indenture. Except as described in
this Section 2.13, Agent Members will not be entitled to have the Securities
represented by the Global Security registered in their names, will not receive
or be entitled to receive physical delivery of the Securities in definitive form
and will not be considered the owners or Holders of the Securities under the
Indenture. Accordingly, each Agent Member owning a beneficial interest in a
registered Global Security must rely on the procedures of the Depositary for
that registered Global Security and, if that person is not an Agent Member, on
the procedures of the Agent Member through which the person owns its interest,
to exercise any rights of a Holder under the Indenture. Notwithstanding the
foregoing, the Depositary or its nominee may grant proxies and otherwise
authorize any Person (including any Agent Member and any Person that holds a
beneficial interest in a Global Security through an Agent Member) to take any
action which a Holder is entitled to take under the Indenture or the Securities,
and nothing herein will impair, as between the Depositary and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Security.
     Principal, premium, if any, and interest payments on Securities represented
by a Global Security registered in the name of the Depositary or its nominee
will be made to the Depositary or its nominee, as the case may be, as the
registered owner of the registered Global Security. None of the Issuer, the
Trustee or any other agent of the Issuer, or any agent of the Trustee will have
any responsibility or liability for any aspect of the records relating to
payments made on account of beneficial ownership interests in

17



--------------------------------------------------------------------------------



 



the registered Global Security or for maintaining, supervising or reviewing any
records relating to those beneficial ownership interests.
     If at any time the Depositary for a series of the Securities notifies the
Issuer that it is unwilling or unable to continue as Depositary for such series
or if at any time the Depositary for such series shall no longer be registered
or in good standing under the Exchange Act, or other applicable statute or
regulation, and a successor Depositary for such series is not appointed by the
Issuer within 90 days after the Issuer receives such notice or becomes aware of
such condition, as the case may be, this Section 2.13 shall no longer be
applicable to the Securities of such series and the Issuer will execute, and
subject to Section 2.08, the Trustee will authenticate and deliver the
Securities of such series in definitive registered form without coupons, in
authorized denominations, and in an aggregate principal amount equal to the
principal amount of the Global Security of such series in exchange for such
Global Security. In addition, the Issuer may at any time determine that the
Securities of any series shall no longer be represented by a Global Security and
that the provisions of this Section 2.13 shall no longer apply to the Securities
of such series. In such event the Issuer will execute and subject to
Section 2.08, the Trustee, upon receipt of an Officers’ Certificate evidencing
such determination by the Issuer, will authenticate and deliver the Securities
of such series in definitive registered form without coupons, in authorized
denominations, and in an aggregate principal amount equal to the principal
amount of the Global Security of such series in exchange for such Global
Security. Upon the exchange of the Global Security for such Securities in
definitive registered form without coupons, in authorized denominations, the
Global Security shall be cancelled by the Trustee. Such Securities in definitive
registered form issued in exchange for the Global Security pursuant to this
Section 2.13 shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its direct or
indirect participants or otherwise, shall instruct the Trustee in writing. The
Issuer and the Trustee shall be entitled to conclusively rely on such
instructions from the Depositary. The Trustee shall deliver such Securities to
the Depositary for delivery to the Persons in whose names such Securities are so
registered.
     Section 2.14. CUSIP Numbers. The Issuer in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Issuer will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.

18



--------------------------------------------------------------------------------



 



ARTICLE 3
Covenants of the Issuer
     Section 3.01. Payment of Principal and Interest. (a) The Issuer covenants
and agrees for the benefit of each series of Securities that it will duly and
punctually pay or cause to be paid the principal of, and interest on, each of
the Securities of such series at the place or places, at the respective times
and in the manner provided in such Securities. Unless otherwise provided in the
Securities of any series, not later than 10:00 A.M. (New York City time) on the
due date of any principal of or interest on any Securities, the Issuer will
deposit with the Trustee (or paying agent) money in immediately available funds
sufficient to pay such amounts, provided that if the Issuer or any affiliate of
the Issuer is acting as paying agent, it will, on or before each due date,
segregate and hold in a separate trust fund for the benefit of the Holders a sum
of money sufficient to pay such amounts until paid to such Holders or otherwise
disposed of as provided in the Indenture. In each case the Issuer will promptly
notify the Trustee of its compliance with this paragraph.
     (b) An installment of principal or interest will be considered paid on the
date due if the Trustee (or paying agent, other than the Issuer or any affiliate
of the Issuer) holds on that date money designated for and sufficient to pay the
installment. If the Issuer or any affiliate of the Issuer acts as paying agent,
an installment of principal or interest will be considered paid on the due date
only if paid to the Holders.
     (c) Payments in respect of the Securities represented by the Global
Security are to be made by wire transfer of immediately available funds to the
accounts specified by the Holder of the Global Security. With respect to
certificated Securities, the Issuer will make all payments by wire transfer of
immediately available funds to the accounts specified by the Holders thereof or,
if no such account is specified, by mailing a check to each Holder’s registered
address.
     (d) The obligation of the Company and the Co-Issuer under this Section 3.01
are joint and several. In no event shall this Section 3.01 be deemed to require
either Issuer to pay, deposit or segregate and hold in a separate trust fund the
money payable pursuant to this section to the extent the other Issuer shall have
fulfilled the Issuer’s obligations under this Section 3.01.
     Section 3.02. Offices for Payments, etc. So long as any of the Securities
remain Outstanding, the Issuer will maintain in New York City, the following for
each series: an office or agency (a) where the Securities may be presented for
payment, (b) where the Securities may be presented for registration of transfer
and for exchange as in the Indenture provided and (c) where notices and demands
to or upon the Issuer in respect of the Securities or of the Indenture may be
given or served. The Issuer will give to the Trustee written notice of the
location of any such office or agency and of any change of location thereof.
Unless otherwise specified in accordance with Section 2.03, the Issuer

19



--------------------------------------------------------------------------------



 



hereby initially designates the Corporate Trust Office of Citibank, N.A. at 111
Wall Street, 15th Floor, New York, New York 10005, Attention: Window, as the
office to be maintained by it for each such purpose. In case the Issuer shall
fail to so designate or maintain any such office or agency or shall fail to give
such notice of the location or of any change in the location thereof,
presentations and demands may be made and notices may be served at the
applicable Corporate Trust Office of the Trustee and the Issuer hereby appoints
the Trustee as its agent to receive all such presentations, notices and demands.
     Section 3.03. Paying Agents. Whenever the Issuer shall appoint a paying
agent other than the Trustee with respect to the Securities of any series, it
will cause such paying agent to execute and deliver to the Trustee an instrument
in which such agent shall agree with the Trustee, subject to the provisions of
this Section,
     (a) that it will hold all sums received by it as such agent for the payment
of the principal of or interest on the Securities of such series (whether such
sums have been paid to it by the Issuer or by any other obligor on the
Securities of such series) in trust for the benefit of the holders of the
Securities of such series or of the Trustee,
     (b) that it will give the Trustee notice of any failure by the Issuer (or
by any other obligor on the Securities of such series) to make any payment of
the principal of or interest on the Securities of such series when the same
shall be due and payable,
     (c) pay any such sums so held in trust by it to the Trustee upon the
Trustee’s written request at any time during the continuance of the failure
referred to in clause 3.03(b) above, and
     (d) that it will perform all other duties of paying agent as set forth in
the Indenture.
     The Issuer shall, on or prior to each due date of the principal of or
interest on the Securities of such series, deposit with the paying agent a sum
sufficient to pay such principal or interest so becoming due, and (unless such
paying agent is the Trustee) the Issuer shall promptly notify the Trustee of any
failure to take such action.
     If an Issuer shall act as its own paying agent with respect to the
Securities of any Series, it will, on or before each due date of the principal
of or interest on the Securities of such series, set aside, segregate and hold
in trust for the benefit of the holders of the Securities of such series a sum
sufficient to pay such principal or interest so becoming due. The Issuer will
promptly notify the Trustee of any failure to take such action.
     Anything in this section to the contrary notwithstanding, the Issuer may at
any time, for the purpose of obtaining a satisfaction and discharge with respect
to one or more or all series of Securities hereunder, or for any other reason,
pay or cause to be paid to the

20



--------------------------------------------------------------------------------



 



Trustee all sums held in trust for any such series by the Issuer or any paying
agent hereunder, as required by this Section, such sums to be held by the
Trustee upon the trusts herein contained.
     The obligation of the Company and the Co-Issuer under this Section 3.03 are
joint and several. In no event shall this Section 3.03 be deemed to require
either Issuer to pay, deposit or segregate and hold in a separate trust fund the
money payable pursuant to this section to the extent the other Issuer shall have
fulfilled the Issuer’s obligations under this Section 3.03.
     Anything in this section to the contrary notwithstanding, the agreement to
hold sums in trust as provided in this section is subject to the provisions of
Section 9.05 and 9.06.
     Section 3.04. Certificate of the Issuer. The Issuer will furnish to the
Trustee on or before 120 days after the end of each fiscal year (beginning with
the fiscal year ended May 31, 2006) a brief certificate (which need not comply
with Section 10.05) from the principal executive, financial or accounting
officer or the Treasurer of the Issuer as to his or her knowledge of the
Issuer’s compliance with all conditions and covenants under the Indenture (such
compliance to be determined without regard to any period of grace or requirement
of notice provided under the Indenture), or if there has been a default,
specifying the default and its nature and status.
     Section 3.05. Reports by the Issuer. The Issuer covenants to comply with
Section 314(a) of the Trust Indenture Act insofar as it relates to information,
documents, and other reports which the Issuer may be required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Exchange Act.
     Section 3.06. Limitation on Liens. (a) With respect to each series of
notes, the Issuer covenants not to create or incur any Lien on any of its
Properties, whether now owned or hereafter acquired, or upon any income or
profits therefrom, in order to secure any of its Indebtedness, without
effectively providing that such series of Securities shall be equally and
ratably secured until such time as such Indebtedness is no longer secured by
such Lien, except:
     (i) Liens existing as of the closing date of the offering of the
Securities;
     (ii) Liens granted after the closing date of the offering of such series of
Securities created in favor of the holders of such series of Securities;
     (iii) Liens securing the Issuer’s Indebtedness which are incurred to
extend, renew or refinance Indebtedness which is secured by Liens permitted to
be incurred under the indenture;

21



--------------------------------------------------------------------------------



 



     (iv) Liens created in substitution of or as replacements for any Liens
permitted by (i), (ii), (iii) or (iv) of this Section 3.06, provided that, based
on a good faith determination of one the Issuer’s Senior Officers, the Property
encumbered under any such substitute or replacement Lien is substantially
similar in nature to the Property encumbered by the otherwise permitted Lien
which is being replaced; and
     (v) Permitted Liens.
     (b) Notwithstanding Section 3.06(a), the Issuer may, without securing any
series of Securities, create or incur Liens which would otherwise be subject to
the restrictions set forth in the Section 3.06(a), if after giving effect
thereto, Aggregate Debt does not exceed the greater of (i) 25% of Consolidated
Net Worth calculated as of the date of the creation or incurrence of the Lien or
(ii) 25% of Consolidated Net Worth calculated as of the date of the issuance of
such series of Securities.
     Section 3.07. Limitation on Sale and Lease-Back Transactions. (a) The
Issuer covenants not to enter into any sale and lease-back transaction for the
sale and leasing back of any Property, whether now owned or hereafter acquired,
unless:
     (i) such transaction was entered into prior to the closing date of the
offering of such series of Securities;
     (ii) such transaction was for the sale and leasing back to the Issuer of
any Property by one of its Subsidiaries;
     (iii) such transaction involves a lease for less than three years;
     (iv) the Issuer would be entitled to incur Indebtedness secured by a
mortgage on the property to be leased in an amount equal to the Attributable
Liens with respect to such sale and lease-back transaction without equally and
ratably securing the notes pursuant to Section 3.06(a) above; or
     (v) the Issuer applies an amount equal to the fair value of the Property
sold to the purchase of Property or to the retirement of its long-term
Indebtedness within 365 days of the effective date of any such sale and
lease-back transaction. In lieu of applying such amount to such retirement, the
Issuer may deliver debt securities to the trustee therefor for cancellation,
such debt securities to be credited at the cost thereof to the Issuer.
     (b) Notwithstanding Section 3.07(a), the Issuer may enter into any sale
lease-back transaction which would otherwise be subject to the foregoing
restrictions if after giving effect thereto and at the time of determination,
Aggregate Debt does not exceed the greater of (i) 25% of Consolidated Net Worth
calculated as of the closing date of the

22



--------------------------------------------------------------------------------



 



sale-leaseback transaction or (ii) 25% of Consolidated Net Worth calculated as
of the date of the issuance of such series of Securities.
     Section 3.08. Existence. Except as permitted under Article 8, the Issuer
covenants to do or cause to be done all things necessary to preserve and keep in
full force and effect its existence, rights and franchises; provided, however,
that the Issuer shall not be required to preserve any right or franchise if it
determines that its preservation is no longer desirable in the conduct of
business.
     Section 3.09. Certain Definitions. As used in Sections 3.06, 3.07 and 3.08,
the following terms have the meanings set forth below.
     “Aggregate Debt” means the sum of the following as of the date of
determination:
     (1) the aggregate principal amount of the Issuer’s Indebtedness incurred
after the closing date and secured by Liens not permitted by the first sentence
under Section 3.06(a), and
     (2) the Issuer’s Attributable Liens in respect of sale and lease-back
transactions entered into after the closing date pursuant to Section 3.07(b).
     “Attributable Liens” means in connection with a sale and lease-back
transaction the lesser of:
     (1) the fair market value of the assets subject to such transaction; and
     (2) the present value (discounted at a rate per annum equal to the average
interest borne by all Outstanding Securities of each series issued under the
Indenture determined on a weighted average basis and compounded semi-annually)
of the obligations of the lessee for rental payments during the term of the
related lease.
     “Capital Lease” means any Indebtedness represented by a lease obligation of
a Person incurred with respect to real property or equipment acquired or leased
by such Person and used in its business that is required to be recorded as a
capital lease in accordance with GAAP.
     “Consolidated Net Worth” means, as of any date of determination, the
Stockholders’ Equity of the Issuer and its Consolidated Subsidiaries on that
date.
     “Consolidated Subsidiary” means, as of any date of determination and with
respect to any Person, any Subsidiary of that Person whose financial data is, in
accordance with GAAP, reflected in that Person’s consolidated financial
statements.

23



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Public Company Accounting Oversight Board
(United States) and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession, which are in
effect as of the date of determination.
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
     (1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
     (2) other agreements or arrangements designed to manage interest rates or
interest rate risk;
     (3) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices; and
     (4) other agreements or arrangements designed to protect such person
against fluctuations in equity prices.
     “Indebtedness” of any specified Person means, without duplication, any
indebtedness, whether or not contingent, in respect of borrowed money or
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements with respect thereto) or representing the
balance deferred and unpaid of the purchase price of any Property (including
pursuant to Capital Leases), except any such balance that constitutes an accrued
expense or trade payable, if and to the extent any of the foregoing indebtedness
would appear as a liability upon an unconsolidated balance sheet of such Person
(but does not include contingent liabilities which appear only in a footnote to
a balance sheet).
     “Lien” means any lien, security interest, charge or encumbrance of any kind
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, and any agreement to give any security interest).
     “Permitted Liens” means:
     (1) Liens on any of the Issuer’s assets, created solely to secure
obligations incurred to finance the refurbishment, improvement or construction
of such asset, which obligations are incurred no later than 24 months after
completion of such refurbishment, improvement or construction, and all renewals,
extensions, refinancings, replacements or refundings of such obligations;
     (2) (a) Liens given to secure the payment of the purchase price incurred in
connection with the acquisition (including acquisition through merger or
consolidation)

24



--------------------------------------------------------------------------------



 



of Property (including shares of stock), including Capital Lease transactions in
connection with any such acquisition, and (b) Liens existing on Property at the
time of acquisition thereof or at the time of acquisition by the Issuer of any
Person then owning such Property whether or not such existing Liens were given
to secure the payment of the purchase price of the Property to which they
attach; provided that, with respect to clause (a), the Liens shall be given
within 24 months after such acquisition and shall attach solely to the Property
acquired or purchased and any improvements then or thereafter placed thereon;
     (3) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (4) Liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other Property relating to such letters of
credit and the products and proceeds thereof;
     (5) Liens encumbering customary initial deposits and margin deposits and
other Liens in the ordinary course of business, in each case securing Hedging
Obligations and forward contract, option, futures contracts, futures options,
equity hedges or similar agreements or arrangements designed to protect the
Issuer from fluctuations in interest rates, currencies, equities or the price of
commodities;
     (6) pre-existing Liens on assets acquired by the Issuer after the closing
date of the offering of such series of Securities;
     (7) Liens in the Issuer’s favor;
     (8) inchoate Liens incident to construction or maintenance of real
property, or Liens incident to construction or maintenance of real property, now
or hereafter filed of record for sums not yet delinquent or being contested in
good faith, if reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made therefore;
     (9) statutory Liens arising in the ordinary course of business with respect
to obligations which are not delinquent or are being contested in good faith, if
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made therefore;
     (10) Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
     (11) Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which the Issuer is a party as lessee, provided the aggregate value
of all such pledges and deposits

25



--------------------------------------------------------------------------------



 



in connection with any such lease does not at any time exceed 16 2/3% of the
annual fixed rentals payable under such lease;
     (12) Liens consisting of deposits of Property to secure the Issuer’s
statutory obligations in the ordinary course of its business;
     (13) Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which the Issuer is a party in
the ordinary course of its business, but not in excess of $25,000,000; and
     (14) purchase money Liens or purchase money security interests upon or in
any Property acquired or held by the Issuer in the ordinary course of business
to secure the purchase price of such Property or to secure indebtedness incurred
solely for the purpose of financing the acquisition of such Property.
     “Property” means any property or asset, whether real, personal or mixed, or
tangible or intangible, including shares of capital stock.
     “Senior Officer” of any specified Person means the chief executive officer,
any president, any vice president, the chief financial officer, the treasurer,
any assistant treasurer, the secretary or any assistant secretary.
     “Stockholders’ Equity” means, as of any date of determination,
stockholders’ equity as reflected on the most recent consolidated balance sheet
available to the Issuer prepared in accordance with GAAP.
     “Subsidiary” of any specified Person means any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of capital stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such person or one or more
of the other Subsidiaries of that person or a combination thereof.
ARTICLE 4
Remedies of the Trustee and Holders on Event of Default
     Section 4.01. Event of Default; Acceleration of Maturity; Waiver of
Default. An “Event of Default” with respect to Securities of any series means
the occurrence of one or more of the following events (whatever the reason for
such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

26



--------------------------------------------------------------------------------



 



     (a) default in the payment of any installment of interest upon any of the
Securities of such series as and when the same shall become due and payable, and
continuance of such default for a period of 30 days or more;
     (b) default in the payment of the principal, or premium, if any, on any of
the Securities of such series as and when the same shall become due and payable
either at maturity, upon redemption, by declaration or otherwise;
     (c) default in the payment of any sinking fund installment as and when the
same shall become due and payable by the terms of the Securities of such series;
     (d) default in the performance, or breach, of any covenant or warranty of
the Issuer in respect of the Securities of such series (other than defaults
pursuant to paragraphs (a) and (b) above), and continuance of such default or
breach for a period of 90 days or more after there has been given, by registered
or certified mail, to the Issuer by the Trustee or to the Issuer and the Trustee
by the Holders of at least 25% in principal amount of the Outstanding Securities
of all series affected thereby, a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder;
     (e) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Issuer in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the Issuer or for any substantial part of
its property or ordering the winding up or liquidation of its affairs, and such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days;
     (f) the Issuer shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Issuer or for any substantial part of its property, or make any general
assignment for the benefit of creditors; or
     (g) any other Event of Default provided in the Officers’ Certificate,
supplemental indenture or Resolution of the Board of Directors under which such
series of Securities is issued or in the form of Security for such series.
     If an Event of Default described in clauses 4.01(a), 4.01(b), 4.01(c),
4.01(d) or 4.01(g) above (if the Event of Default under clause 4.01(d) is with
respect to less than all series of Securities then Outstanding) occurs and is
continuing, then, and in each and every such case, unless the principal of all
of the Securities of such series shall have already become due and payable, the
Trustee may, and at the direction of the holders of

27



--------------------------------------------------------------------------------



 



not less than 25% in aggregate principal amount of the Securities of such series
then Outstanding hereunder (each such series voting as a separate class) by
notice in writing to the Issuer (and to the Trustee if given by Holders), shall
declare the entire principal (or, if the Securities of such series are Original
Issue Discount Securities, such portion of the principal amount as may be
specified in the terms of such series) of all Outstanding Securities of such
series, together with all accrued and unpaid interest and premium, if any, to be
due and payable immediately, and upon any such declaration the same shall become
immediately due and payable.
     If an Event of Default described in clauses 4.01(e) or 4.01(f) above occurs
and is continuing, then the entire principal amount of the Outstanding
Securities will automatically become due immediately and payable without any
declaration or other act on the part of the Trustee or any Holder.
     Notwithstanding the foregoing, the Holders of a majority in principal
amount of the Outstanding Securities of any series (each such series voting as a
separate class) by written notice to the Issuer and to the Trustee may on behalf
of the Holders of all Securities of such series waive all past defaults and
rescind and annul a declaration of acceleration and its consequences if:
     (i) all existing Events of Default, other than the nonpayment of the
principal of and interest on the Securities that have become due solely by the
declaration of acceleration, have been cured or waived, and
     (ii) the rescission would not conflict with any judgment or decree.
     For all purposes under the Indenture, if a portion of the principal of any
Original Issue Discount Securities shall have been accelerated and declared due
and payable pursuant to the provisions hereof, then, from and after such
declaration, unless such declaration has been rescinded and annulled, the
principal amount of such Original Issue Discount Securities shall be deemed, for
all purposes hereunder, to be such portion of the principal thereof as shall be
due and payable as a result of such acceleration, and payment of such portion of
the principal thereof as shall be due and payable as a result of such
acceleration, together with interest, if any, thereon and all other amounts
owing thereunder, shall constitute payment in full of such Original Issue
Discount Securities.
     Section 4.02. Collection of Indebtedness by Trustee; Trustee May Prove
Debt. The Issuer covenants that (a) in case default shall be made in the payment
of any installment of interest on any of the Securities of any series when such
interest shall have become due and payable, and such default shall have
continued for a period of 30 days or (b) in case default shall be made in the
payment of all or any part of the principal of any of the Securities of any
series when the same shall have become due and payable, whether upon maturity of
the Securities of such series or upon any redemption or by declaration or
otherwise—then upon demand of the Trustee, the Issuer will pay to the

28



--------------------------------------------------------------------------------



 



Trustee for the benefit of the Holders of the Securities of such series the
whole amount that then shall have become due and payable on all Securities of
such series for principal or interest, as the case may be (with interest to the
date of such payment upon the overdue principal and, to the extent that payment
of such interest is enforceable under applicable law, on overdue installments of
interest at the same rate as the rate of interest or Yield to Maturity (in the
case of Original Issue Discount Securities) specified in the Securities of such
series); and in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable compensation to
the Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and any expenses and liabilities incurred by the Trustee and each
predecessor Trustee except as a result of its negligence or bad faith. The
obligation of the Company and the Co-Issuer under this paragraph are joint and
several. In no event shall this paragraph be deemed to require either Issuer to
pay the money payable pursuant to this paragraph to the extent the other Issuer
shall have fulfilled the Issuer’s obligations under this paragraph.
     Until such demand is made by the Trustee, the Issuer may pay the principal
of and interest on the Securities of any series to the registered holders,
whether or not the principal of and interest on the Securities of such series be
overdue.
     In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any action or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Issuer or other obligor upon such
Securities and collect in the manner provided by law out of the property of the
Issuer or other obligor upon such Securities, wherever situated, the moneys
adjudged or decreed to be payable.
     In case there shall be pending proceedings relative to the Issuer or any
other obligor upon the Securities under Bankruptcy Law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
or its property or such other obligor, or in case of any other comparable
judicial proceedings relative to the Issuer or other obligor upon the Securities
of any series, or to the creditors or property of the Issuer or such other
obligor, the Trustee, irrespective of whether the principal of any Securities
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand
pursuant to the provisions of this Section, shall be entitled and empowered, by
intervention in such proceedings or otherwise:
     (a) to file and prove a claim or claims for the whole amount of principal
and interest (or, if the Securities of any series are Original Issue Discount
Securities, such portion of the principal amount as may be specified in the
terms of such series) owing and unpaid in respect of the Securities of any

29



--------------------------------------------------------------------------------



 



series, and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation to the Trustee and each predecessor Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all expenses
and liabilities incurred, and all advances made, by the Trustee and each
predecessor Trustee, except as a result of negligence or bad faith) and of the
Holders allowed in any judicial proceedings relative to the Issuer or other
obligor upon the Securities of any series, or to the creditors or property of
the Issuer or such other obligor,
     (b) unless prohibited by applicable law and regulations, to vote on behalf
of the holders of the Securities of any series in any election of a trustee or a
standby trustee in arrangement, reorganization, liquidation or other bankruptcy
or insolvency proceedings or person performing similar functions in comparable
proceedings, and
     (c) to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Trustee on their behalf; and any
trustee, receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence or bad faith and all other amounts due to the
Trustee or any predecessor Trustee pursuant to Section 5.07.
     The Trustee shall be entitled and empowered to take the actions in (a),
(b) and (c) above in the event of proceedings relative to either the Company or
the Co-Issuer until after the consummation of a Discharge Event, from which time
the Trustee shall be entitled and empowered to take such actions only with
respect to proceedings of the Remaining Obligor.
     Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Holder
any plan or reorganization, arrangement, adjustment or composition affecting the
Securities of any series or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Holder in any such proceeding
except, as aforesaid, to vote for the election of a trustee in bankruptcy or
similar person.
     All rights of action and of asserting claims under the Indenture, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the

30



--------------------------------------------------------------------------------



 



Securities or the production thereof on any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, subject to the payment of the reasonable expenses, disbursements and
compensation of the Trustee, each predecessor Trustee and their respective
agents and attorneys, shall be for the ratable benefit of the holders of the
Securities in respect of which such action was taken.
     In any proceedings brought by the Trustee (and also any proceedings
involving the interpretation of any provision of the Indenture to which the
Trustee shall be a party) the Trustee shall be held to represent all the holders
of the Securities in respect to which such action was taken, and it shall not be
necessary to make any holders of such Securities parties to any such
proceedings.
     Section 4.03. Application of Proceeds. Any moneys collected by the Trustee
pursuant to this Article in respect of any series shall be applied in the
following order at the date or dates fixed by the Trustee and, in case of the
distribution of such moneys on account of principal or interest, upon
presentation of the several Securities in respect of which moneys have been
collected and stamping (or otherwise noting) thereon the payment, or issuing
Securities of such series in reduced principal amounts in exchange for the
presented Securities of like series if only partially paid, or upon surrender
thereof if fully paid:
     FIRST: To the payment of costs and expenses applicable to such series in
respect of which moneys have been collected, including reasonable compensation
to the Trustee and each predecessor Trustee and their respective agents and
attorneys and of all expenses and liabilities incurred by the Trustee and each
predecessor Trustee except as a result of negligence or bad faith, and all other
amounts due to the Trustee or any predecessor Trustee pursuant to Section 5.07;
     SECOND: In case the principal of the Securities of such series in respect
of which moneys have been collected shall not have become and be then due and
payable, to the payment of interest on the Securities of such series in default
in the order of the maturity of the installments of such interest, with interest
(to the extent that such interest has been collected by the Trustee) upon the
overdue installments of interest at the same rate as the rate of interest or
Yield to Maturity (in the case of Original Issue Discount Securities) specified
in such Securities, such payments to be made ratably to the persons entitled
thereto, without discrimination or preference;
     THIRD: In case the principal of the Securities of such series in respect of
which moneys have been collected shall have become and shall be then due and
payable, to the payment of the whole amount then owing and unpaid upon all the
Securities of such series for principal and interest, with interest upon the
overdue principal, and (to the extent that such interest has been collected by
the Trustee)

31



--------------------------------------------------------------------------------



 



upon overdue installments of interest at the same rate as the rate of interest
or Yield to Maturity (in the case of Original Issue Discount Securities)
specified in the Securities of such series; and in case such moneys shall be
insufficient to pay in full the whole amount so due and unpaid upon the
Securities of such series, then to the payment of such principal and interest or
yield to maturity, without preference or priority of principal over interest or
yield to maturity, or of interest or yield to maturity over principal, or of any
installment of interest over any other installment of interest, or of any
Security of such series over any other Security of such series, ratably to the
aggregate of such principal and accrued and unpaid interest or yield to
maturity; and
     FOURTH: To the payment of the remainder, if any, to the Issuer or any other
person lawfully entitled thereto.
     Section 4.04. Suits for Enforcement. In case an Event of Default has
occurred, has not been waived and is continuing, the Trustee may in its
discretion proceed to protect and enforce the rights vested in it by the
Indenture by such appropriate judicial proceedings as the Trustee shall deem
most effectual to protect and enforce any of such rights, either at law or in
equity or in bankruptcy or otherwise, whether for the specific enforcement of
any covenant or agreement contained in the Indenture or in aid of the exercise
of any power granted in the Indenture or to enforce any other legal or equitable
right vested in the Trustee by the Indenture or by law.
     Section 4.05. Restoration of Rights on Abandonment of Proceedings. In case
the Trustee shall have proceeded to enforce any right under the Indenture and
such proceedings shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to the Trustee, then and in every such case
the Issuer and the Trustee shall be restored respectively to their former
positions and rights hereunder, and all rights, remedies and powers of the
Issuer, the Trustee and the Holders shall continue as though no such proceedings
had been taken.
     Section 4.06. Limitations on Suits by Holder. No Holder of any Security of
any series shall have any right by virtue or by availing of any provision of the
Indenture to institute any action or proceeding at law or in equity or in
bankruptcy or otherwise upon or under or with respect to the Indenture, or for
the appointment of a trustee, receiver, liquidator, custodian or other similar
official or for any other remedy hereunder, unless (i) such holder previously
shall have given to the Trustee written notice of default and of the continuance
thereof, as hereinbefore provided; (ii) the Holders of not less than 25% in
aggregate principal amount of the Securities of such series then Outstanding
shall have made written request upon the Trustee to institute such action or
proceedings in its own name as trustee hereunder; (iii) such Holder or Holders
shall have offered to the Trustee such indemnity as it may reasonably require
against the costs, expenses and liabilities to be incurred in compliance with
such request; (iv) the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity shall have failed to institute any such

32



--------------------------------------------------------------------------------



 



action or proceeding; and (v) no direction inconsistent with such written
request shall have been given to the Trustee during such 60-day period by the
Holders of a majority in aggregate principal amount of the Securities of such
Series then Outstanding. It is understood and intended, and expressly covenanted
by the taker and Holder of every Security with every other taker and Holder and
the Trustee, that no one or more Holders of any series shall have any right in
any manner whatever by virtue or by availing of any provision of the Indenture
to affect, disturb or prejudice the rights of any other such Holder, or to
obtain or seek to obtain priority over or preference to any other such Holder or
to enforce any right under the Indenture, except in the manner herein provided
and for the equal, ratable and common benefit of all Holders of the applicable
series. For the protection and enforcement of the provisions of this Section,
each and every Holder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.
     Section 4.07. Unconditional Right of Holders to Institute Certain Suits.
Notwithstanding any other provision in the Indenture and any provision of any
Security, the right of any Holder of any Security to receive payment of the
principal of and interest on such Security on or after the respective due dates
expressed in such Security, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.
     Section 4.08. Powers and Remedies Cumulative; Delay or Omission Not Waiver
of Default. Except as provided in Section 4.06, no right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
     No delay or omission of the Trustee or of any Holder to exercise any right
or power accruing upon any Event of Default occurring and continuing as
aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or an acquiescence therein; and, subject to
Section 4.06, every power and remedy given by the Indenture or by law to the
Trustee or to the Holders may be exercised from time to time, and as often as
shall be deemed expedient, by the Trustee or by the Holders.
     Section 4.09. Control by Holders. The Holders of a majority in aggregate
principal amount of the Securities of each series affected (voting as one class)
at the time Outstanding shall have the right to direct the time, method, and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred on the Trustee with respect to the
Securities of such series by the Indenture; provided, however, that such
direction shall not be otherwise than in accordance with law and the provisions
of the Indenture. Subject to the provisions of Section 5.01, the Trustee shall
have the right to decline to follow any such direction if the Trustee, being
advised

33



--------------------------------------------------------------------------------



 



by counsel, shall determine that the action or proceeding so directed may not
lawfully be taken or if the Trustee in good faith shall determine that the
action or proceedings so directed would involve the Trustee in personal
liability or if the Trustee in good faith shall determine that the actions or
forbearances specified in or pursuant to such direction would be unduly
prejudicial to the interests of Holders of the Securities of all series so
affected not joining in the giving of said direction, it being understood that
(subject to Section 5.01) the Trustee shall have no duty to ascertain whether or
not such actions or forbearances are unduly prejudicial to such Holders.
     Nothing in the Indenture shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.
     Section 4.10. Waiver of Past Defaults. Except as otherwise provided in
Sections 4.01, 4.07 and 7.02 the Holders of a majority in principal amount of
the Outstanding Securities of any series (voting as one class) may, by notice to
the Trustee, on behalf of the Holders of all Securities of such series waive an
existing Default and its consequences. Upon such waiver, the Default will cease
to exist, and any Event of Default arising therefrom will be deemed to have been
cured, but no such waiver will extend to any subsequent or other Default or
impair any right consequent thereon.
     Section 4.11. Trustee to Give Notice of Default, But May Withhold in
Certain Circumstances. The Trustee shall give to the Holders of any series, as
the names and addresses of such Holders appear on the registry books, notice by
mail of all defaults known to the Trustee which have occurred with respect to
such series, such notice to be transmitted within 45 days after the occurrence
thereof, unless such defaults shall have been cured before the giving of such
notice (the term “default” or “defaults” for the purposes of this section being
hereby defined to mean any event or condition which is, or with notice or lapse
of time or both would become, an Event of Default); provided that, except in the
case of default in the payment of the principal of or interest on any of the
Securities of such series, or in the payment of any sinking or purchase fund
installment with respect to the Securities of such series, the Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee, or a trust committee of directors or trustees and/or
responsible officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders of such series.
     Section 4.12. Right of Court to Require Filing of Undertaking to Pay Costs.
In any suit for the enforcement of any right or remedy under the Indenture or in
any suit against the Trustee for any action taken or omitted by it as Trustee, a
court may require any party litigant in such suit (other than the Trustee) to
file an undertaking to pay the costs of the suit, and the court may assess
reasonable costs, including reasonable attorneys fees, against any party
litigant (other than the Trustee) in the suit having due regard to the merits
and good faith of the claims or defenses made by the party litigant.

34



--------------------------------------------------------------------------------



 



This Section does not apply to a suit by a Holder to enforce payment of
principal of or interest on any Security on the respective due dates, or a suit
by Holders of more than 10% in principal amount of the Outstanding Securities.
ARTICLE 5
Concerning the Trustee
     Section 5.01. Duties and Responsibilities of the Trustee; During Default;
Prior to Default. (a) The duties and responsibilities of the Trustee are as
provided by the Trust Indenture Act and as set forth herein. Whether or not
expressly so provided, every provision of the Indenture relating to the conduct
or affecting the liability of or affording protection to the Trustee is subject
to this Article.
     (b) Except during the continuance of an Event of Default, the Trustee need
perform only those duties that are specifically set forth in the Indenture and
no others, and no implied covenants or obligations will be read into the
Indenture against the Trustee. In case an Event of Default of which a
Responsible Officer shall have actual knowledge or shall have received written
notice from the Issuer or any holder of Securities of any series has occurred
and is continuing, the Trustee shall exercise those rights and powers vested in
it by the Indenture, and use the same degree of care and skill in their
exercise, as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs.
     (c) No provision of the Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct.
     Section 5.02. Trustee’s Obligations with Respect to the Covenants. The
Trustee shall not be obligated to monitor or confirm, on a continuing basis or
otherwise, the Issuer’s compliance with the covenants contained in Article 4 or
with respect to any reports or other documents filed under the Indenture;
provided, however, that nothing herein shall relieve the Trustee of any
obligations to monitor the Issuer’s timely delivery of all reports and
certificates required under Sections 3.04 and 3.05 of the Indenture and to
fulfill its obligations under Article 5 hereof.
     Section 5.03. Moneys Held by Trustee. Subject to the provisions of
Section 9.06 hereof, all moneys received by the Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated from other funds except to the extent
required by law. Neither the Trustee nor any agent of the Issuer or the Trustee
shall be liable for interest on any money received by it hereunder except such
as it may agree with the Issuer in writing to pay thereon.

35



--------------------------------------------------------------------------------



 



     Section 5.04. Reports by the Trustee to Holders. Within 60 days after each
May 15, beginning with May 15, 2006, the Trustee will mail to each Holder, as
provided in Trust Indenture Act Section 313(c), a brief report dated as of such
May 15, if required by Trust Indenture Act Section 313(a), and file such reports
with each stock exchange upon which its Securities are listed and with the
Commission as required by Trust Indenture Act Section 313(d).
     The Trustee shall comply with Section 313(b) and 313(c) of the Trust
Indenture Act.
     A copy of each such report shall, at the time of such transmission to
Holders, be filed by the Trustee with the Issuer, with each stock exchange upon
which any Securities are listed (if so listed) and also with the Commission.
     Section 5.05. Certain Rights of the Trustee. Subject to Trust Indenture Act
Sections 315(a) through (d):
     (a) In the absence of bad faith on its part, the Trustee may rely, and will
be protected in acting or refraining from acting, upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document, but, in the case of any document which is
specifically required to be furnished to the Trustee pursuant to any provision
hereof, the Trustee shall examine the document to determine whether it conforms
to the requirements of the Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein). The
Trustee, in its discretion, may make further inquiry or investigation into such
facts or matters as it sees fit.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel conforming to Section 10.05 and
the Trustee will not be liable for any action it takes or omits to take in good
faith in reliance on the certificate or opinion.
     (c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any attorney or agent appointed
by the Trustee with due care.
     (d) The Trustee will be under no obligation to exercise any of the rights
or powers vested in it by the Indenture or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request or direction of any of
the Holders, unless such Holders have offered to the Trustee security or
indemnity as it may reasonably require against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.

36



--------------------------------------------------------------------------------



 



     (e) The Trustee will not be liable in its individual capacity for any
action it takes, suffers or omits to take in good faith that it believes to be
authorized or within its rights or powers or for any action it takes or omits to
take in accordance with the direction of the Holders in accordance with
Section 4.09 relating to the time, method and place of conducting any proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under the Indenture.
     (f) The Trustee may consult with counsel, and any advice of such counsel or
any Opinion of Counsel will be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon.
     (g) No provision of the Indenture will require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties hereunder, or in the exercise of its rights or powers, unless it
receives indemnity satisfactory to it against any loss, liability or expense.
     (h) The Trustee shall not be liable in its individual capacity for an error
in judgment made in good faith by a Responsible Officer or other officers of the
Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts.
     (i) The Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by the Indenture.
     (j) The Trustee shall have no duty to see to any recording, filing or
depositing of the Indenture or any agreement referred to herein or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such re-recording or re-filing or re-depositing thereof.
     (k) The Trustee shall not be required to take notice or be deemed to have
notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee shall have received written notice from the Issuer or any
holder of the Securities or obtained actual knowledge thereof. In the absence of
receipt of such notice or actual knowledge, the Trustee may conclusively assume
that there is no default or Event of Default.
     Section 5.06. Trustee and Agents May Hold Securities; Collections, etc. The
Trustee or any agent of the Issuer or the Trustee, in its individual or any
other capacity, may become the owner or pledgee of Securities with the same
rights it would have if it were not the Trustee or such agent and may otherwise
deal with the Issuer and receive, collect, hold and retain collections from the
Issuer with the same rights it would have if it were not the Trustee or such
agent.

37



--------------------------------------------------------------------------------



 



     Section 5.07. Compensation and Indemnification of Trustee and Its Prior
Claim. (a) The Issuer will pay the Trustee compensation as agreed upon in
writing for its services. The compensation of the Trustee is not limited by any
law on compensation of a Trustee of an express trust. The Issuer will reimburse
the Trustee upon request for all reasonable out-of-pocket expenses,
disbursements and advances incurred or made by the Trustee, (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all agents and other persons not regularly in its employ) except to the extent
any such expense, disbursement or advance may arise from its negligence or bad
faith. The Issuer also covenants to indemnify the Trustee, its directors,
officers, employees and agents and each predecessor Trustee, its directors,
officers, employees and agents for, and to hold each of them harmless against,
any loss, liability or expense arising out of or in connection with the
acceptance or administration of the Indenture or the trusts hereunder and the
performance of its duties hereunder and under the Securities, including the
costs and expenses of defending itself against or investigating any claim of
liability in the premises and the costs and expenses of defending itself against
any claim or liability and of complying with any process served upon it or any
of its officers, except to the extent such loss liability or expense is due to
the negligence or bad faith of the Trustee or such predecessor Trustee.
     Anything in the Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits) unless
it shall be proved that the Trustee acted in bad faith or was grossly negligent
in acting or failing to act.
     (b) To secure the Issuer’s payment obligations in this Section, the Trustee
will have a lien prior to the Securities on all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal of, and interest on particular Securities.
     The obligations of the Issuer under this Section 5.07 shall survive the
resignation and removal of the Trustee and payment of the Securities, and shall
extend to any co-trustee or separate trustee.
     Section 5.08. Right of Trustee to Rely on Officers’ Certificate, etc.
Subject to Sections 5.01 and 5.05, whenever in the administration of the trusts
of the Indenture the Trustee shall deem it necessary or desirable that a matter
be proved or established prior to taking or suffering or omitting any action
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may, in the absence of negligence or bad faith on the
part of the Trustee, be deemed to be conclusively proved and established by an
Officers’ Certificate delivered to the Trustee, and such certificate, in the
absence of negligence or bad faith on the part of the Trustee, shall be full
warrant to the Trustee for any action taken, suffered or omitted by it under the
provisions of the Indenture upon the faith thereof.

38



--------------------------------------------------------------------------------



 



     Section 5.09. Disqualification; Conflicting Interests. If the Trustee has
or shall acquire any “conflicting interest” within the meaning of Section 310(b)
of the Trust Indenture Act, the Trustee and the Issuer shall in all respects
comply with the provisions of Section 310(b) of the Trust Indenture Act.
     Section 5.10. Persons Eligible for Appointment as Trustee. The Indenture
must always have a Trustee that satisfies the requirements of Trust Indenture
Act Section 310(a) and has a combined capital and surplus of at least
$25,000,000 as set forth in its most recent published annual report of
condition.
     Section 5.11. Resignation and Removal; Appointment of Successor Trustee.
(a) The Trustee, or any trustee or trustees hereafter appointed, may at any time
resign with respect to one or more or all series of Securities by giving written
notice of resignation to the Issuer and by mailing notice thereof by first class
mail to Holders of the applicable series of Securities at their last addresses
as they shall appear on the Register. Upon receiving such notice of resignation,
the Issuer shall promptly appoint a successor trustee or trustees with respect
to the applicable series by written instrument in duplicate, executed by
authority of the Board of Directors, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor trustee or
trustees. If no successor trustee shall have been so appointed with respect to
any series and have accepted appointment within 30 days after the mailing of
such notice of resignation, the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor trustee, or any Holder
who has been a bona fide Holder of a Security or Securities of the applicable
series for at least six months may, subject to the provisions of Section 4.12,
on behalf of himself and all others similarly situated, petition any such court
for the appointment of a successor trustee. Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, appoint a successor
trustee.
     (b) In case at any time any of the following shall occur:
     (i) the Trustee shall fail to comply with the provisions of Section 310(b)
of the Trust Indenture Act with respect to any series of Securities after
written request therefor by the Issuer or by any Holder who has been a bona fide
Holder of a Security or Securities of such series for at least six months; or
     (ii) the Trustee shall cease to be eligible in accordance with the
provisions of Section 310(a) of the Trust Indenture Act and shall fail to resign
after written request therefor by the Issuer or by any Holder; or
     (iii) the Trustee shall become incapable of acting with respect to any
series of Securities, or shall be adjudged a bankrupt or insolvent, or a
receiver or liquidator of the Trustee or of its property shall be appointed, or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;

39



--------------------------------------------------------------------------------



 



then, in any such case, the Issuer may remove the Trustee with respect to the
applicable series of Securities and appoint a successor trustee for such series
by written instrument, in duplicate, executed by order of the Board of Directors
of the Issuer, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor trustee, or any Holder who has been a bona
fide Holder of a Security or Securities of such series for at least six months
may on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor trustee with respect to such series. Such court may thereupon, after
such notice, if any, as it may deem proper and prescribe, remove the Trustee and
appoint a successor trustee.
     (c) The Holders of a majority in aggregate principal amount of the
Securities of each series at the time Outstanding may at any time remove the
Trustee with respect to Securities of such series and appoint a successor
trustee with respect to the Securities of such series with the consent of the
Issuer by delivering to the Trustee so removed, to the successor trustee so
appointed and to the Issuer the evidence provided for in Section 6.01 of the
action in that regard taken by the Holders.
     (d) Any resignation or removal of the Trustee with respect to any series
and any appointment of a successor trustee with respect to such series pursuant
to any of the provisions of this Section 5.11 shall become effective upon
acceptance of appointment by the successor trustee as provided in Section 5.12.
     (e) Any successor trustee appointed pursuant to this Section may be
appointed with respect to the Securities of one or more series or all of such
series, and at any time there shall be only one Trustee with respect to the
Securities of any particular series.
     Section 5.12. Acceptance of Appointment by Successor. Any successor trustee
appointed as provided in Section 5.11 shall execute and deliver to the Issuer
and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
with respect to all or any applicable series shall become effective and such
successor trustee, without any further act, deed or conveyance, shall become
vested with all rights, powers, duties and obligations with respect to such
series of its predecessor hereunder, with like effect as if originally named as
trustee for such series hereunder; but, nevertheless, on the written request of
the Issuer or of the successor trustee, upon payment of its charges then unpaid,
the trustee ceasing to act shall, subject to Section 9.06, pay over to the
successor trustee all moneys at the time held by it hereunder and shall execute
and deliver an instrument transferring to such successor trustee all such
rights, powers, duties and obligations.
     If a successor trustee is appointed with respect to the Securities of one
or more (but not all) series, the Issuer, the predecessor Trustee and each
successor trustee with respect to the Securities of any applicable series shall
execute and deliver an indenture supplemental hereto prepared by and at the
expense of the Issuer which (1) shall contain

40



--------------------------------------------------------------------------------



 



such provisions as shall be deemed necessary or desirable to transfer and
confirm to, and to vest in, each successor trustee all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series to which the appointment of such successor trustee relates,
(2) shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the predecessor
Trustee with respect to the Securities of any series as to which the predecessor
Trustee is not retiring shall continue to be vested in the predecessor Trustee,
and (3) shall add to or change any of the provisions of the Indenture as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such trustees co-trustees of the
same trust and that each such trustee shall be trustee of a trust or trusts
under separate indentures.
     Upon acceptance of appointment by any successor trustee as provided in this
Section 5.12, the Issuer shall mail notice thereof by first-class mail to the
Holders of any series for which such successor trustee is acting as trustee at
their last addresses as they shall appear in the Register. If the acceptance of
appointment is substantially contemporaneous with the resignation, then the
notice called for by the preceding sentence may be combined with the notice
called for by Section 5.11. If the Issuer fails to mail such notice within ten
days after acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of the Issuer.
     Section 5.13. Merger, Conversion, Consolidation or Succession to Business
of Trustee. If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation or national banking association, the resulting, surviving or
transferee corporation or national banking association without any further act
will be the successor Trustee with the same effect as if the successor Trustee
had been named as the Trustee in the Indenture.
     In case at the time such successor to the Trustee shall succeed to the
trusts created by the Indenture any of the Securities of any series shall have
been authenticated but not delivered, any such successor to the Trustee may
adopt the certificate of authentication of any predecessor Trustee and deliver
such Securities so authenticated; and, in case at that time any of the
Securities of any series shall not have been authenticated, any successor to the
Trustee may authenticate such Securities either in the name of any predecessor
hereunder or in the name of the successor Trustee; and in all such cases such
certificate shall have the full force which it is anywhere in the Securities of
such series or in the Indenture provided that the certificate of the Trustee
shall have; provided, that the right to adopt the certificate of authentication
of any predecessor Trustee or to authenticate Securities of any series in the
name of any predecessor Trustee shall apply only to its successor or successors
by merger, conversion or consolidation.

41



--------------------------------------------------------------------------------



 



     Section 5.14. Preferential Collection of Claims Against the Issuer. The
Trustees shall comply with Section 311(a) of the Trust Indenture Act, excluding
any creditor relationship described in Section 311(b) of the Trust Indenture
Act. A Trustee who has resigned or been removed shall be subject to Section
311(a) of the Trust Indenture Act to the extent included therein.
     Section 5.15. Indentures Not Creating Potential Conflicting Interests for
the Trustee. The following indenture is hereby specifically described for the
purposes of Section 310(b)(1) of the Trust Indenture Act: Indenture between
Oracle Corporation and State Street Bank and Trust Company of California, dated
as of February 24, 1997.
     Section 5.16. Trustee’s Disclaimer. The Trustee (i) makes no representation
as to the validity or adequacy of the Indenture or the Securities, (ii) is not
accountable for the Issuer’s use or application of the proceeds from the
Securities and (iii) is not responsible for any statement in the Securities
other than its certificate of authentication.
ARTICLE 6
Concerning the Holders
     Section 6.01. Evidence of Action Taken by Holders. Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
the Indenture to be given or taken by a specified percentage in principal amount
of the Holders of any or all series may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such specified
percentage of Holders in person or by agent duly appointed in writing; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee.
     If the Issuer shall solicit from the Holders of any series any request,
demand, authorization, direction, notice, consent, waiver or other action, the
Issuer may, at its option, as evidenced by an Officers’ Certificate, fix in
advance a record date for such series for the determination of Holders entitled
to give such request, demand, authorization, direction, notice, consent, waiver
or other action, but the Issuer shall have no obligation to do so. If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other action, may be given before or after the record date,
but only the Holders of the requisite proportion of Outstanding Securities of
that series who have authorized or agreed or consented to such request, demand,
authorization, direction, notice, consent, waiver or other action, and for that
purpose the Outstanding Securities of that series shall be computed as of the
record date; provided, however, that no such authorization, agreement or consent
by such Holders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of the Indenture not later than six
months after the record date.

42



--------------------------------------------------------------------------------



 



     Proof of execution of any instrument or of a writing appointing any such
agent shall be sufficient for any purpose of the Indenture and (subject to
Sections 5.01 and 5.05) conclusive in favor of the Trustee and the Issuer, if
made in the manner provided in this Article.
     Section 6.02. Proof of Execution of Instruments and of Holding of
Securities; Record Date. Subject to Sections 5.01 and 5.05, the execution of any
instrument by a Holder or his agent or proxy may be proved in accordance with
such reasonable rules and regulations as may be prescribed by the Trustee or in
such manner as shall be satisfactory to the Trustee. The holding of Securities
shall be proved by the Register or by a certificate of the registrar thereof.
The Issuer may set a record date for purposes of determining the identity of
Holders of any series entitled to vote or consent to any action referred to in
Section 6.01, which record date may be set at any time or from time to time by
notice to the Trustee, for any date or dates (in the case of any adjournment or
reconsideration) not more than 60 days nor less than five days prior to the
proposed date of such vote or consent, and thereafter, notwithstanding any other
provisions hereof, only Holders of such series of record on such record date
shall be entitled to so vote or give such consent or revoke such vote or
consent. Notice of such record date may be given before or after any request for
any action referred to in Section 6.01 is made by the Issuer.
     Section 6.03. Holders to Be Treated as Owners. Prior to the due presentment
for registration of transfer of any Security, the Issuer, the Trustee and any
agent of the Issuer or the Trustee may deem and treat the person in whose name
any Security shall be registered upon the Register for such series as the
absolute owner of such Security (whether or not such Security shall be overdue
and notwithstanding any notation of ownership or other writing thereon) for the
purpose of receiving payment of or on account of the principal of, and, subject
to the provisions of the Indenture, interest on such Security and for all other
purposes; and neither the Issuer, the Trustee, nor any agent of the Issuer or
the Trustee shall be affected by any notice to the contrary. All such payments
so made to any such person, or upon his order, shall be valid, and, to the
extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for moneys payable upon any such Security.
     Section 6.04. Securities Owned by Issuer Deemed Not Outstanding. In
determining whether the Holders of the requisite aggregate principal amount of
Outstanding Securities of any or all series have concurred in any direction,
consent or waiver under the Indenture, Securities which are owned by the Issuer
or any other obligor on the Securities with respect to which such determination
is being made or by any person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Issuer or any other
obligor on the Securities with respect to which such determination is being made
shall be disregarded and deemed not to be Outstanding for the purpose of any
such determination, except that for the purpose of determining whether the
Trustee shall be protected in relying on any such direction,

43



--------------------------------------------------------------------------------



 



consent or waiver only Securities which a Responsible Officer of the Trustee
actually knows are so owned, or has received written notice that such Securities
are so owned, shall be so disregarded. Securities so owned which have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Securities and that the pledgee is not the Issuer or any other obligor upon
the Securities or any person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Issuer or any other obligor
on the Securities. In case of a dispute as to such right, the advice of counsel
shall be full protection in respect of any decision made by the Trustee in
accordance with such advice. Upon request of the Trustee, the Issuer shall
furnish to the Trustee promptly an Officers’ Certificate listing and identifying
all Securities, if any, known by the Issuer to be owned or held by or for the
account of any of the above-described persons; and, subject to Sections 5.01 and
5.05, the Trustee shall be entitled to accept such Officers’ Certificate as
conclusive evidence of the facts therein set forth and of the fact that all
Securities not listed therein are Outstanding for the purpose of any such
determination.
     Section 6.05. Right of Revocation of Action Taken. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 6.01, of
the taking of any action by the Holders of the percentage in aggregate principal
amount of the Securities of any or all series, as the case may be, specified in
the Indenture in connection with such action, any Holder of a Security the
serial number of which is shown by the evidence to be included among the serial
numbers of the Securities the Holders of which have consented to such action
may, by filing written notice at the applicable Corporate Trust Office and upon
proof of holding as provided in this Article, revoke such action so far as
concerns such Security. Except as aforesaid any such action taken by the Holder
of any Security shall be conclusive and binding upon such Holder and upon all
future Holders and owners of such Security and of any Securities issued in
exchange or substitution therefor, irrespective of whether or not any notation
in regard thereto is made upon any such Security. Any action taken by the
Holders of the percentage in aggregate principal amount of the Securities of any
or all series, as the case may be, specified in the Indenture in connection with
such action shall be conclusively binding upon the Issuer, the Trustee and the
Holders of all the Securities affected by such action.
ARTICLE 7
Amendments, Supplements and Waivers
     Section 7.01. Supplemental Indentures without Consent of Holders. The
Issuer and the Trustee may amend the Indenture or the Securities or enter into
an indenture supplemental hereto without notice to or the consent of any Holder
to
     (a) cure ambiguities, defects or inconsistencies;

44



--------------------------------------------------------------------------------



 



     (b) to comply with Article 8 in the case of a merger or consolidation;
     (c) make any change that would provide any additional rights or benefits to
the Holders of the Securities of a series;
     (d) provide for or add guarantors with respect to the Securities of any
series;
     (e) secure the Securities of a series;
     (f) establish the form or forms of Securities of any series;
     (g) maintain the qualification of the Indenture under the Trust Indenture
Act;
     (h) conform any provision in the Indenture to the prospectus, offering
memorandum, offering circular or any other document pursuant to which the
Securities of such series were offered;
     (i) make any change that does not adversely affect the rights of any
Holder; or
     The Trustee is hereby authorized to join with the Issuer in the execution
of any such amendment or supplemental indenture, to make any further appropriate
agreements and stipulations which may be therein contained and to accept the
conveyance, transfer, assignment, mortgage or pledge of any property thereunder,
but the Trustee shall not be obligated to enter into any such amendment or
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under the Indenture or otherwise.
     Any amendment or supplemental indenture authorized by the provisions of
this section may be executed without notice to and without the consent of the
Holders of any of the Securities at the time Outstanding, notwithstanding any of
the provisions of Section 7.02.
     Section 7.02. Supplemental Indentures with Consent of Holders. (a) With the
consent (evidenced as provided in Article 6) of the Holders of not less than a
majority in aggregate principal amount of the Securities at the time Outstanding
of all series affected by such amendment or supplemental indenture (voting as
one class), the Issuer, when authorized by a resolution of its Board of
Directors, and the Trustee may, from time to time and at any time, enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Indenture or of any supplemental indenture or of modifying in any manner the
rights of the Holders of the Securities of each such series and such Holders may
waive future compliance by the Issuer with a provision of the Indenture or the
Securities.
     (b) Notwithstanding the provisions of paragraph (a), without the consent of
each affected Holder of a particular series, an amendment, supplement or waiver
may not

45



--------------------------------------------------------------------------------



 



     (i) reduce the principal amount, or extend the fixed maturity, of the
Securities, alter or waive the redemption provisions of the Securities;
     (ii) change the currency in which principal, any premium or interest is
paid;
     (iii) reduce the percentage in principal amount Outstanding of Securities
of any series which must consent to an amendment, supplement or waiver or
consent to take any action;
     (iv) impair the right to institute suit for the enforcement of any payment
on the Securities;
     (v) waive a payment default with respect to the Securities or any
guarantor;
     (vi) reduce the interest rate or extend the time for payment of interest on
the Securities; or
     (vii) adversely affect the ranking of the Securities of any series.
     It shall not be necessary for the consent of the Holders under this section
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such consent shall approve the substance thereof.
     Section 7.03. Execution of Amendments or Supplemental Indentures or
Waivers. Upon the request of the Issuer, accompanied by a copy of a Resolution
of the Board of Directors certified by the secretary or an assistant secretary
of the Issuer authorizing the execution of any such amendment, supplemental
indenture or waiver and upon the filing with the Trustee of evidence of the
consent of Holders as aforesaid and other documents, if any, required by
Section 6.01, the Trustee shall join with the Issuer in the execution of such
amendment, supplemental indenture or waiver unless such supplemental indenture
or waiver affects the Trustee’s own rights, duties or immunities under the
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such amendment, supplemental indenture or
waiver.
     The Trustee, subject to the provisions of Sections 5.01 and 5.05, may
receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any amendment, supplemental indenture or waiver executed pursuant
to this Article 7 complies with the applicable provisions of the Indenture;
provided, however, that such Officers’ Certificate and Opinion of Counsel need
not be provided in connection with the execution of an amendment, supplemental
indenture or waiver that establishes the terms of a series of Securities
pursuant to Section 2.01 hereof.

46



--------------------------------------------------------------------------------



 



     Promptly after the execution by the Issuer and the Trustee of any
amendment, supplemental indenture or waiver pursuant to the provisions of this
Section, the Issuer shall mail a notice thereof by first class mail to the
Holders of each series affected thereby at their addresses as they shall appear
on the registry books of the Issuer, setting forth in general terms the
substance of such amendment, supplemental indenture or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplemental
indenture or waiver.
     Section 7.04. Effect of Amendment, Supplemental Indenture or Waiver. Upon
the execution of any amendment, supplemental indenture or waiver pursuant to the
provisions hereof, the Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under the Indenture of the Trustee,
the Issuer and the Holders of each series affected thereby shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and all the terms and conditions of any such
amendment, supplemental indenture or waiver shall be and be deemed to be part of
the terms and conditions of the Indenture for any and all purposes.
     Section 7.05. Effect of Consent. After an amendment, supplement or waiver
becomes effective, it will bind every Holder unless it is of the type requiring
the consent of each Holder affected. If the amendment, supplement or waiver is
of the type requiring the consent of each Holder affected, the amendment,
supplement or waiver will bind each Holder that has consented to it and every
subsequent Holder of a Security that evidences the same debt as the Security of
the consenting Holder.
     Section 7.06. Notation on Securities in Respect of Amendments, Supplemental
Indentures or Waivers. Securities of any series authenticated and delivered
after the execution of any amendment, supplemental indenture or waiver pursuant
to the provisions of this Article may bear a notation in form approved by the
Trustee for such series, as to any matter provided for by such amendment,
supplemental indenture or waiver or as to any action taken at any such meeting.
If the Trustee shall so determine, new Securities of any series so modified as
to conform, in the opinion of the Trustee and the Board of Directors of the
Issuer, to any modification of the Indenture contained in any such amendment,
supplemental indenture or waiver may be prepared by the Issuer, authenticated by
the Trustee and delivered in exchange for the Securities of such series then
Outstanding.
     Section 7.07. Conformity with the Trust Indenture Act. Every amendment,
supplemental indenture or waiver executed pursuant to this Article shall conform
to the requirements of the Trust Indenture Act as then in effect.

47



--------------------------------------------------------------------------------



 



ARTICLE 8
Consolidation, Merger, Sale or Conveyance
     Section 8.01. Consolidation, Merger or Sale of Assets by the Issuer.
(a) The Issuer shall not merge or consolidate or combine with or into or,
directly or indirectly, sell, assign, convey, lease, transfer or otherwise
dispose of all or substantially all of its assets to any Person or persons in a
single transaction or through a series of transactions, unless:
     (i) the Issuer shall be the continuing person or, if the Issuer is not the
continuing person, the resulting, surviving or transferee person (the “Surviving
Entity”) is a company organized and existing under the laws of the United States
or any State or territory;
     (ii) the Surviving Entity shall expressly assume all of the Issuer’s
obligations under the Securities and the Indenture, and shall, if required by
law to effectuate the assumption, execute a supplemental indenture which will be
delivered to the Trustee;
     (iii) immediately after giving effect to such transaction or series of
transactions on a pro forma basis, no Event of Default has occurred and is
continuing; and
     (iv) the Issuer or the Surviving Entity will have delivered to the Trustee
an Officers’ Certificate and Opinion of Counsel stating that the transaction or
series of transactions and a supplemental indenture, if any, complies with this
Section 8.01 and that all conditions precedent in the Indenture relating to the
transaction or series of transactions have been satisfied.
     (b) The restrictions in paragraph Sections 8.01(a)(iii) and 8.01(a)(iv)
shall not be applicable to:
     (i) the merger or consolidation of the Issuer with an affiliate of the
Issuer if the Board of Directors determines in good faith that the purpose of
such transaction is principally to change the state of incorporation of the
Issuer or convert the form of organization of the Issuer to another form; or
     (ii) the merger of the Issuer with or into a single direct or indirect
wholly owned subsidiary of the Issuer pursuant to Section 251(g) of the General
Corporation Law of the State of Delaware.
     Section 8.02. Successor Corporation Substituted. If any consolidation or
merger or any sale, assignment, conveyance, lease, transfer or other disposition
of all or substantially all of the Issuer’s assets occurs in accordance with the
Indenture, the successor corporation shall succeed to, and be substituted for,
and may exercise every

48



--------------------------------------------------------------------------------



 



right and power of the Issuer under the Indenture with the same effect as if
such successor corporation had been named herein as the Issuer and the Issuer
shall (except in the case of a lease) be discharged from all obligations and
covenants under the Indenture and the Securities.
     Section 8.03. Discharge Event. It is understood that, as of the date of the
Indenture, (1) the Co-Issuer is a wholly owned subsidiary of the Company,
(2) Ozark Merger Sub Inc. (“Merger Sub”) is a wholly owned subsidiary of the
Co-Issuer, and (3) the Company intends to cause Merger Sub to be merged with and
into the Company (the “Reorganization”) pursuant to Section 251(g) of the
General Corporation Law of the State of Delaware, with the Company surviving as
a wholly owned subsidiary of the Co-Issuer.
     Upon the consummation of the Reorganization, the Company shall be
discharged from all obligations and covenants under the Indenture and the
Securities and the Co-Issuer, without further action on the part of the
Co-Issuer, the Company, the Trustee or any Holder, shall remain the sole obligor
under the Securities and the Indenture and may exercise every right and power
thereunder and hereunder.
     If for any reason an authorized officer of the Company determines not to
complete the Reorganization, which determination shall be evidenced by a writing
addressed to the Trustee, the Co-Issuer will be discharged from all obligations
and covenants under the Indenture and the Securities and the Company, without
further action on the part of the Co-Issuer, the Company, the Trustee or any
Holder, will remain the sole obligor under the Securities and the Indenture and
may exercise every right and power thereunder.
     Section 8.04. Opinion of Counsel to Trustee. The Trustee, subject to the
provisions of Sections 5.01 and 5.05, may receive an Opinion of Counsel,
prepared in accordance with Section 10.05, as conclusive evidence that any such
consolidation, combination, merger, sale, conveyance, lease, transfer or other
disposition, and any such succession, substitution and assumption complies with
the applicable provisions of the Indenture.
ARTICLE 9
Defeasance and Discharge; Unclaimed Moneys
     Section 9.01. Satisfaction and Discharge of Indenture. The Issuer may
terminate its obligations under the Indenture, when:
     (a) either (i) all the Securities of any series issued that have been
authenticated and delivered have been accepted by the Trustee for cancellation
(other than any Securities of such series which shall have been destroyed, lost
or stolen and which shall

49



--------------------------------------------------------------------------------



 



have been replaced or paid as provided in Section 2.09); or (ii) all the
Securities of any series issued that have not been accepted by the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year, and the Issuer shall have made irrevocable
arrangements satisfactory to the Trustee for the giving of notice of redemption
by such Trustee in the Issuer’s name, and at the Issuer’s expense and the Issuer
have irrevocably deposited or caused to be deposited with the Trustee sufficient
funds to pay and discharge the entire indebtedness on the series of Securities
to pay principal, interest and any premium; and
     (b) The Issuer shall have paid or caused to be paid all other sums then due
and payable under the Indenture; and
     (c) The Issuer shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel each stating that all conditions precedent under the
Indenture relating to the satisfaction and discharge of the indenture have been
complied with.
     If the foregoing conditions are met, the Trustee, on demand of the Issuer
accompanied by an Officers’ Certificate and an Opinion of counsel and at the
cost and expense of the Issuer, shall execute proper instruments prepared by the
Issuer acknowledging such satisfaction of and discharging the Indenture with
respect to such series except as to:
          (1) rights of registration of transfer and exchange of Securities of
such series, and the Issuer’s right of optional redemption, if any;
          (2) substitution of mutilated, defaced, destroyed, lost or stolen
Securities;
          (3) rights of Holders to receive payments when due of principal
thereof and interest thereon, and remaining rights of the holders to receive
mandatory sinking fund payments, if any;
          (4) the rights, powers, trusts, duties and immunities of the Trustee
hereunder,
          (5) the rights of the Holders of such series as beneficiaries hereof
with respect to the property so deposited with the Trustee payable to all or any
of them; and
          (6) the rights of the Issuer to be repaid any money pursuant to
Sections 9.05 and 9.06).
     Section 9.02. Legal Defeasance. After the 91st day following the deposit
referred to in Section 9.01, the Issuer will be deemed to have paid and will be
discharged from its obligations in respect of the Securities of any series and
the Indenture, other than its obligations in Article 2 and Sections 3.01, 3.02,
5.07, 5.11, and listed in clauses (1),

50



--------------------------------------------------------------------------------



 



(2), (3), (4), (5), and (6) of Section 9.01, provided the following conditions
have been satisfied:
     (a) The Issuer has irrevocably deposited or caused to be deposited with the
Trustee as trust funds for the purpose of making the following payments,
specifically pledged as security for, and dedicated solely to the benefits of
the holders of the Securities of a series in cash or Governmental Obligations or
a combination thereof (other than moneys repaid by the Trustee or any paying
agent to the Issuer in accordance with Section 9.06) in each case sufficient
without reinvestment, in the written opinion of a internationally recognized
firm of independent public accountants to pay and discharge, and which shall be
applied by the Trustee to pay and discharge, all of the principal, interest and
any premium at due date or maturity or if the Issuer has made irrevocable
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the trustee in the Issuer’s name and at the Issuer’s expense, the redemption
date;
     (b) The Issuer has delivered to the Trustee an Opinion of Counsel stating
that, as a result of an IRS ruling or a change in applicable federal income tax
law, the holders of the Securities of that series will not recognize gain or
loss for federal income tax purposes as a result of the deposit, defeasance and
discharge to be effected and will be subject to the same federal income tax as
would be the case if the deposit, defeasance and discharge did not occur;
     (c) No default with respect to the outstanding Securities of that series
has occurred and is continuing at the time of such deposit after giving effect
to the deposit or, in the case of legal defeasance, no default relating to
bankruptcy or insolvency has occurred and is continuing at any time on or before
the 91st day after the date of such deposit, it being understood that this
condition is not deemed satisfied until after the 91st day;
     (d) The defeasance will not cause the Trustee to have a conflicting
interest within the meaning of the Trust Indenture Act, assuming all Securities
of a series were in default within the meaning of such Act;
     (e) The deposit will not result in a breach or violation of, or constitute
a default under, any other agreement or instrument to which the Issuer is a
party or by which it is bound;
     (f) The defeasance will not result in the trust arising from such deposit
constituting an investment company within the meaning of the Investment Company
Act of 1940, as amended, unless the trust is registered under such Act or exempt
from registration; and

51



--------------------------------------------------------------------------------



 



     (g) The Issuer has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, in each case stating that all conditions precedent provided
for herein relating to the defeasance have been complied with;
     Prior to the end of the 91-day period, none of the Issuer’s obligations
under the Indenture will be discharged. Thereafter, the Trustee upon request
will acknowledge in writing the discharge of the Issuer’s obligations under the
Securities and the Indenture except for the surviving obligations specified
above.
     Section 9.03. Covenant Defeasance. After the 91st day following the deposit
referred to in Section 9.01, the Issuer’s obligations set forth in
Sections 3.04, 3.05 and 8.01 will terminate and Section 4.01(d) will no longer
constitute an Event of Default, provided the following conditions have been
satisfied:
     (a) The Issuer has complied with clauses (a), (c), (d), (e), (f) and (g) of
Section 9.02; and
     (b) the Issuer has delivered to the Trustee an Opinion of Counsel to the
effect that the holders of the Securities of that series will not recognize gain
or loss for U.S. federal income tax purposes as a result of the deposit and
covenant defeasance to be effected and will be subject to the same federal
income tax as would be the case if the deposit and covenant defeasance did not
occur.
     Except as specifically stated above, none of the Issuer’s obligations under
the Indenture will be discharged.
     Section 9.04. Application by Trustee of Funds Deposited for Payment of
Securities. Subject to Section 9.06, all moneys deposited with the Trustee
pursuant to Section 9.01 shall be held in trust and applied by it to the
payment, either directly or through any paying agent (including the Issuer
acting as its own paying agent), to the Holders of the particular Securities of
such series for the payment or redemption of which such moneys or Governmental
Obligations have been deposited with the Trustee, of all sums due and to become
due thereon for principal and interest. Such money need not be segregated from
other funds except to the extent required by law.
     Section 9.05. Repayment of Moneys Held by Paying Agent. In connection with
the satisfaction and discharge of the Indenture with respect to Securities of
any series, all moneys then held by any paying agent under the provisions of the
Indenture with respect to such series of Securities shall, upon demand of the
Issuer, be repaid to the Issuer or paid to the Trustee and thereupon such paying
agent shall be released from all further liability with respect to such moneys
or Governmental Obligations.
     Section 9.06. Return of Moneys Held by Trustee and Paying Agent Unclaimed
for Two Years. Any moneys or Governmental Obligations deposited with or paid to
the

52



--------------------------------------------------------------------------------



 



Trustee or any paying agent for the payment of the principal of or interest on
any Security of any series and not applied but remaining unclaimed for two years
after the date upon which such principal or interest shall have become due and
payable, shall, upon the written request of the Issuer and unless otherwise
required by mandatory provisions of applicable escheat or abandoned or unclaimed
property law, be repaid to the Issuer by the Trustee for such series or such
paying agent, and the Holder of the Security of such series shall, unless
otherwise required by mandatory provisions of applicable escheat or abandoned or
unclaimed property laws, thereafter look only to the Issuer for any payment
which such Holder may be entitled to collect, and all liability of the Trustee
or any paying agent with respect to such moneys shall thereupon cease
ARTICLE 10
Miscellaneous Provisions
     Section 10.01. Incorporators, Stockholders, Employees, Officers and
Directors of Issuer Exempt from Individual Liability. No recourse under or upon
any obligation, covenant or agreement contained in the Indenture, or in any
Security, or because of any indebtedness evidenced thereby, shall be had against
any incorporator, as such, or against any past, present or future stockholder,
employee, officer or director, as such, of the Issuer or of any successor,
either directly or through the Issuer or any successor, under any rule of law,
statute or constitutional provision or by the enforcement of any assessment or
by any legal or equitable proceeding or otherwise, all such liability being
expressly waived and released by the acceptance of the Securities by the holders
thereof and as part of the consideration for the issue of the Securities.
     Section 10.02. Provisions of Indenture for the Sole Benefit of Parties and
Holders. Nothing in the Indenture or in the Securities, expressed or implied,
shall give or be construed to give to any person, firm or corporation, other
than the parties hereto and their successors and the Holders of the Securities,
any legal or equitable right, remedy or claim under the Indenture or under any
covenant or provision herein contained, all such covenants and provisions being
for the sole benefit of the parties hereto and their successors and of the
Holders of the Securities.
     Section 10.03. Successors and Assigns of Issuer Bound by Indenture. All the
agreements of the Issuer in the Indenture and the Securities shall bind its
successors and assigns.
     Section 10.04. Notices and Demands on Issuer, Trustee and Holders. Any
notice or demand which by any provision of the Indenture is required or
permitted to be given or served by the Trustee or by the Holders to or on the
Issuer may be given or served by being deposited postage prepaid, first-class
mail (except as otherwise specifically provided herein) addressed (until another
address of the Issuer is filed by the Issuer with the Trustee) to Oracle
Corporation, 500 Oracle Parkway, Redwood City, California

53



--------------------------------------------------------------------------------



 



94065 Attention: Chief Financial Officer and a copy of such notice or demand
shall be sent to the Company’s General Counsel at the same address and to Ozark
Holding Inc, 500 Oracle Parkway, Redwood City, California 94065 Attention: Chief
Financial Officer and a copy of such notice or demand shall be sent to the
Co-Issuer’s General Counsel at the same address. Any notice, direction, request
or demand by the Issuer or any Holder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or made at the
applicable Corporate Trust Office of the Trustee.
     Where the Indenture provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder entitled thereto, at his
last address as it appears in the Register. In any case where notice to Holders
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where the Indenture provides for notice in
any manner, such notice may be waived in writing by the person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice. Waivers of notice by Holders shall be filed with
the Trustee, but such filing shall not be a condition precedent to the validity
of any action taken in reliance upon such waiver.
     In case, by reason of the suspension of or irregularities in regular mail
service, it shall be impracticable to mail notice to the Issuer and Holders when
such notice is required to be given pursuant to any provision of the Indenture,
then any manner of giving such notice as shall be satisfactory to the Trustee
shall be deemed to be a sufficient giving of such notice.
     Section 10.05. Officers’ Certificates and Opinions of Counsel; Statements
to Be Contained Therein. Upon any application or demand by the Issuer to the
Trustee to take any action under any of the provisions of the Indenture, the
Issuer shall furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in the Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that
in the opinion of such counsel all such conditions precedent have been complied
with, except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of the
Indenture relating to such particular application or demand, no additional
certificate or opinion need be furnished.
     Each certificate or opinion provided for in the Indenture and delivered to
the Trustee with respect to compliance with a condition or covenant provided for
in the Indenture shall include (a) a statement that the person making such
certificate or opinion has read such covenant or condition, (b) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based, (c) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an

54



--------------------------------------------------------------------------------



 



informed opinion as to whether or not such covenant or condition has been
complied with and (d) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.
     Any certificate, statement or opinion of an officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of
or representations by counsel, unless such officer knows that the certificate or
opinion or representations with respect to the matters upon which his
certificate, statement or opinion may be based as aforesaid are erroneous, or in
the exercise of reasonable care should know that the same are erroneous. Any
certificate, statement or opinion of counsel may be based, insofar as it relates
to factual matters, information with respect to which is in the possession of
the Issuer, upon the certificate, statement or opinion of or representations by
an officer or officers of the Issuer, unless such counsel knows that the
certificate, statement or opinion or representations with respect to the matters
upon which his certificate, statement or opinion may be based as aforesaid are
erroneous, or in the exercise of reasonable care should know that the same are
erroneous.
     Any certificate, statement or opinion of an officer of the Issuer or of
counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Issuer, unless such officer or counsel, as the
case may be, knows that the certificate or opinion or representations with
respect to the accounting matters upon which his certificate, statement or
opinion may be based as aforesaid are erroneous, or in the exercise of
reasonable care should know that the same are erroneous.
     Any certificate or opinion of any independent firm of public accountants
filed with the Trustee shall contain a statement that such firm is independent.
     Section 10.06. Payments Due on Saturdays, Sundays and Holidays. Except as
provided pursuant to Section 2.01 pursuant to a Resolution of the Board of
Directors, and as set forth in an Officers’ Certificate, or established in one
or more indentures supplemental to the Indenture, if the date of maturity of
interest on or principal of the Securities of any series or the date fixed for
redemption or repayment of any such Security shall not be a Business Day, then
payment of interest or principal need not be made on such date, but may be made
on the next succeeding Business Day with the same force and effect as if made on
the date of maturity or the date fixed for redemption, and no interest shall
accrue for the period after such date.
     Section 10.07. Trust Indenture Act of 1939. The Indenture shall incorporate
and be governed by the provisions of the Trust Indenture Act that are required
to be part of and to govern indentures qualified under the Trust Indenture Act.
     Section 10.08. New York Law to Govern. The Indenture and each Security
shall be governed by and construed in accordance with the laws of the State of
New York.

55



--------------------------------------------------------------------------------



 



     Section 10.09 . Counterparts. The Indenture may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
     Section 10.10. Effect of Headings. The Article and Section headings herein
and the Table of Contents are for convenience only and shall not affect the
construction hereof.
     Section 10.11. Separability. In case any one or more of the provisions
contained in the Indenture or in the Securities of any series shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect or impair any other
provisions of the Indenture or of such Securities, but the Indenture and such
Securities shall be construed as if such invalid or illegal or unenforceable
provision had never been contained herein or therein.
ARTICLE 11
Redemption of Securities and Sinking Fund Provisions
     Section 11.01. Applicability of Article. The provisions of this Article
shall be applicable to the Securities of any series which are redeemable before
their maturity or to any sinking fund for the retirement of Securities of a
series except as otherwise specified as contemplated by Section 2.03 for
Securities of such series.
     Section 11.02. Notice of Redemption; Partial Redemptions. Notice of
redemption to the Holders of any series to be redeemed as a whole or in part at
the option of the Issuer shall be given by mailing notice of such redemption by
first class mail, postage prepaid, at least 30 days and not more than 60 days
prior to the date fixed for redemption to such Holders of such series at their
last addresses as they shall appear upon the registry books. Any notice which is
mailed in the manner herein provided shall be conclusively presumed to have been
duly given, whether or not the Holder receives the notice. Failure to give
notice by mail, or any defect in the notice to the Holder of any Security of a
series designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any other Security of such
series.
     The notice of redemption to each such Holder shall specify the principal
amount of each Security of such series held by such Holder to be redeemed, the
date fixed for redemption, the redemption price, the place or places of payment,
that payment will be made upon presentation and surrender of such Securities,
that such redemption is pursuant to the mandatory or optional sinking fund, or
both, if such be the case, that interest accrued to the date fixed for
redemption will be paid as specified in such notice and that on and after said
date interest thereon or on the portions thereof to be redeemed will cease to
accrue. In case any Security of a series is to be redeemed in part only the
notice of redemption shall state the portion of the principal amount thereof to
be

56



--------------------------------------------------------------------------------



 



redeemed and shall state that on and after the date fixed for redemption, upon
surrender of such Security, a new Security or Securities of such series in
principal amount equal to the unredeemed portion thereof will be issued.
     The notice of redemption of Securities of any series to be redeemed shall
be prepared and given by the Issuer or, at the Issuer’s request, prepared by the
Issuer and given by the Trustee in the name and at the expense of the Issuer.
     If less than all the Securities of a series are to be redeemed, the
Securities to be redeemed shall be selected by lot by the Depositary in the case
of Securities represented by a Global Security, or, in the case of Securities
not represented by a Global Security, the Trustee shall select, in such manner
as it shall deem appropriate and fair, Securities of such series to be redeemed
in whole or in part. Securities may be redeemed in part in multiples equal to
the minimum authorized denomination for Securities of such series or any
multiple thereof. The Trustee shall promptly notify the Issuer in writing of the
Securities of such series selected for redemption and, in the case of any
Securities of such series selected for partial redemption, the principal amount
thereof to be redeemed. For all purposes of the Indenture, unless the context
otherwise requires, all provisions relating to the redemption of Securities of
any series shall relate, in the case of any Security redeemed or to be redeemed
only in part, to the portion of the principal amount of such Security which has
been or is to be redeemed.
     At least one Business Day prior to the redemption date specified in the
notice of redemption given as provided in this Section, the Issuer will deposit
with the Trustee or with one or more paying agents (or, if the Issuer is acting
as its own paying agent, set aside, segregate and hold in trust as provided in
Section 3.03) an amount of money sufficient to redeem on the redemption date all
the Securities of such series so called for redemption at the appropriate
redemption price, together with accrued interest to the date fixed for
redemption.
     Section 11.03. Payment of Securities Called for Redemption. If notice of
redemption has been given as above provided, the Securities or portions of
Securities specified in such notice shall become due and payable on the date and
at the place stated in such notice at the applicable redemption price, together
with interest accrued to the date fixed for redemption, and on and after said
date (unless the Issuer shall default in the payment of such Securities at the
redemption price, together with interest accrued to said date) interest on the
Securities or portions of Securities so called for redemption shall cease to
accrue and such Securities shall cease from and after the date fixed for
redemption to be entitled to any benefit or security under the Indenture, and
the Holders thereof shall have no right in respect of such Securities except the
right to receive the redemption price thereof and unpaid interest to the date
fixed for redemption. On presentation and surrender of such Securities at a
place of payment specified in said notice, said Securities or the specified
portions thereof shall be paid and redeemed by the Issuer at the applicable
redemption price, together with interest accrued thereon to the

57



--------------------------------------------------------------------------------



 



date fixed for redemption; provided that any payment of interest becoming due on
or before the date fixed for redemption shall be payable to the Holders of such
Securities registered as such on the relevant record date.
     If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal shall, until paid or duly provided for,
bear interest from the date fixed for redemption at the rate of interest or
Yield to Maturity (in the case of an Original Issue Discount Security) borne by
the Security.
     Upon presentation of any Security redeemed in part only, the Issuer shall
execute and the Trustee shall authenticate and deliver to or on the order of the
Holder thereof, at the expense of the Issuer, a new Security or Securities of
such series, of authorized denominations, in principal amount equal to the
unredeemed portion of the Security so presented.
     Section 11.04. Exclusion of Certain Securities from Eligibility for
Selection for Redemption. Securities shall be excluded from eligibility for
selection for redemption if they are identified by registration and certificate
number in a written statement signed by an authorized officer of the Issuer and
delivered to the Trustee at least 15 days prior to the last date on which notice
of redemption may be given as being owned of record and beneficially by, and not
pledged or hypothecated by either (a) the Issuer or (b) an entity specifically
identified in such written statement directly or indirectly controlling or
controlled by or under direct or indirect common control with the Issuer.
     Section 11.05. Mandatory and Optional Sinking Funds. The minimum amount of
any sinking fund payment provided for by the terms of Securities of any series
is herein referred to as a “mandatory sinking fund payment”, and any payment in
excess of such minimum amount provided for by the terms of Securities of any
series is herein referred to as an “optional sinking fund payment”. The date on
which a sinking fund payment is to be made is herein referred to as the “sinking
fund payment date”.
     In lieu of making all or any part of any mandatory sinking fund payment
with respect to any series of Securities in cash, the Issuer may at its option
(a) deliver to the Trustee Securities of such series theretofore purchased or
otherwise acquired (except upon redemption pursuant to the mandatory sinking
fund) by the Issuer or receive credit for Securities of such series (not
previously so credited) theretofore purchased or otherwise acquired (except as
aforesaid) by the Issuer and delivered to the Trustee for cancellation pursuant
to Section 2.10, (b) receive credit for optional sinking fund payments (not
previously so credited) made pursuant to this Section, or (c) receive credit for
Securities of such series (not previously so credited) redeemed by the Issuer
through any optional redemption provision contained in the terms of such series.
Securities so delivered or credited shall be received or credited by the Trustee
at the sinking fund redemption price specified in such Securities.

58



--------------------------------------------------------------------------------



 



     Not less than 60 days prior to each sinking fund payment date for any
series, the Issuer will deliver to the Trustee a written statement (which need
not contain the statements required by Section 10.05) signed by an authorized
officer of the Issuer (a) specifying the portion of the mandatory sinking fund
payment to be satisfied by payment of cash and the portion to be satisfied by
credit of Securities of such series, (b) stating that none of the Securities of
such series has theretofore been so credited, (c) stating that no defaults in
the payment of interest or Events of Default with respect to such series have
occurred (which have not been waived or cured) and are continuing and
(d) stating whether or not the Issuer intends to exercise its right to make an
optional sinking fund payment with respect to such series and, if so, specifying
the amount of such optional sinking fund payment which the Issuer intends to pay
on or before the next succeeding sinking fund payment date. Any Securities of
such series to be credited and required to be delivered to the Trustee in order
for the Issuer to be entitled to credit therefor as aforesaid which have not
theretofore been delivered to the Trustee shall be delivered for cancellation
pursuant to Section 2.10 to the Trustee with such written statement (or
reasonably promptly thereafter if acceptable to the Trustee). Such written
statement shall be irrevocable and upon its receipt by the Trustee the Issuer
shall become unconditionally obligated to make all the cash payments or payments
therein referred to, if any, on or before the next succeeding sinking fund
payment date. Failure of the Issuer, at least 60 days prior to such sinking fund
payment date, to deliver such written statement and Securities specified in this
paragraph, if any, shall not constitute a default but shall constitute, on and
as of such date, the irrevocable election of the Issuer (i) that the mandatory
sinking fund payment for such series due on the next succeeding sinking fund
payment date shall be paid entirely in cash without the option to deliver or
credit Securities of such series in respect thereof and (ii) that the Issuer
will make no optional sinking fund payment with respect to such series as
provided in this Section.
     The Trustee shall select, in the manner provided in Section 11.02, for
redemption on such sinking fund payment date a sufficient principal amount of
Securities of such series to absorb said cash, as nearly as may be, and shall
(if requested in writing by the Issuer) inform the Issuer of the serial numbers
of the Securities of such series (or portions thereof) so selected. Securities
of any series which are (a) owned by the Issuer or an entity known by the
Trustee to be directly or indirectly controlling or controlled by or under
direct or indirect common control with the Issuer, as shown by the Register, and
not known to the Trustee to have been pledged or hypothecated by the Issuer or
any such entity or (b) identified in an Officers’ Certificate at least 60 days
prior to the sinking fund payment date as being beneficially owned by, and not
pledged or hypothecated by, the Issuer or an entity directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Issuer shall be excluded from Securities of such series eligible for selection
for redemption. The Trustee, in the name and at the expense of the Issuer (or
the Issuer, if they shall so request the Trustee in writing) shall cause notice
of redemption of the Securities of such series to be given in substantially the
manner provided in Section 11.02 (and with the effect provided in Section 11.03)
for the redemption of Securities of such series in part at the option of the
Issuer. The amount of

59



--------------------------------------------------------------------------------



 



any sinking fund payments not so applied or allocated to the redemption of
Securities of such series shall be added to the next cash sinking fund payment
for such series and, together with such payment, shall be applied in accordance
with the provisions of this Section. Any and all sinking fund moneys held on the
stated maturity date of the Securities of any particular series (or earlier, if
such maturity is accelerated), which are not held for the payment or redemption
of particular Securities of such series, shall be applied, together with other
moneys, if necessary, sufficient for the purpose, to the payment of the
principal of, and interest on, the Securities of such series at maturity.
     At least one Business Day before each sinking fund payment date, the Issuer
shall pay to the Trustee in cash or shall otherwise provide for the payment of
all interest accrued to the date fixed for redemption on Securities to be
redeemed on the next following sinking fund payment date.
     The Trustee shall not redeem or cause to be redeemed any Securities of a
series with sinking fund moneys or mail any notice of redemption of Securities
for such series by operation of the sinking fund during the continuance of a
default in payment of interest on such Securities or of any Event of Default
except that, where the mailing of notice of redemption of any Securities shall
theretofore have been made, the Trustee shall redeem or cause to be redeemed
such Securities, provided that it shall have received from the Issuer a sum
sufficient for such redemption. Except as aforesaid, any moneys in the sinking
fund for such series at the time when any such default or Event of Default shall
occur, and any moneys thereafter paid into the sinking fund, shall, during the
continuance of such default or Event of Default, be deemed to have been
collected under Article 4 and held for the payment of all such Securities. In
case such Event of Default shall have been waived as provided in Section 4.09 or
the default cured on or before the 60th day preceding the sinking fund payment
date in any year, such moneys shall thereafter be applied on the next succeeding
sinking fund payment date in accordance with this section to the redemption of
such Securities.

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the Indenture to be duly
executed as of the date set forth above.

                  ORACLE CORPORATION  
 
           
 
  By:   /s/ Eric R. Ball    
 
           
 
      Name: Eric R. Ball    
 
      Title:   Treasurer    
 
                OZARK HOLDING INC.
 
           
 
  By:   /s/ Eric R. Ball    
 
           
 
      Name: Eric R. Ball    
 
      Title:   Treasurer    
 
                CITIBANK, N.A.
 
           
 
  By:   /s/ Louis Piscitelli    
 
           
 
      Name: Louis Piscitelli    
 
      Title:   Vice President    

61



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA
  )
 
  )  ss.:
COUNTY OF SAN MATEO
  )

     On this ___day of January before me personally came ___to me personally
known, who, being by me duly sworn, did depose and say that he resides at
___that he is a ___of Oracle Corporation, one of the corporations described in
and which executed the above instrument and that he signed his name thereto by
like authority.
[NOTARIAL SEAL]

     
 
   
 
  Notary Public

62



--------------------------------------------------------------------------------



 



     
STATE OF CALIFORNIA
  )
 
  )  ss.:
COUNTY OF SAN MATEO
  )

     On this ___day of January before me personally came ___to me personally
known, who, being by me duly sworn, did depose and say that he resides at
___that he is a ___of Ozark Holding Inc., one of the corporations described in
and which executed the above instrument and that he signed his name thereto by
like authority.
[NOTARIAL SEAL]

     
 
   
 
  Notary Public

63



--------------------------------------------------------------------------------



 



     
STATE OF NEW YORK
  )
 
  )  ss.:
COUNTY OF NEW YORK
  )

     On this ___day of January before me personally came ___to me personally
known, who, being by me duly sworn, did depose and say that he resides at
___that he is a ___of CITIBANK, N.A, one of the corporations described in and
which executed the above instrument; and that he signed his name thereto by like
authority.
[NOTARIAL SEAL]

     
 
   
 
  Notary Public

64